ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-04-19_ORD_01_NA_00_FR.txt.                              COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                        APPLICATION DE LA CONVENTION
                     INTERNATIONALE POUR LA RÉPRESSION
                       DU FINANCEMENT DU TERRORISME
                    ET DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                          (UKRAINE c. FÉDÉRATION DE RUSSIE)

                              DEMANDE EN INDICATION
                            DE MESURES CONSERVATOIRES


                            ORDONNANCE DU 19 AVRIL 2017




                                    2017
                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                     APPLICATION OF THE INTERNATIONAL
                      CONVENTION FOR THE SUPPRESSION
                      OF THE FINANCING OF TERRORISM
                   AND OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                          (UKRAINE v. RUSSIAN FEDERATION)

                            REQUEST FOR THE INDICATION
                             OF PROVISIONAL MEASURES


                                ORDER OF 19 APRIL 2017


5 CIJ1120.indb 1                                              21/03/18 13:17

                          Mode oﬃciel de citation :
       Application de la convention internationale pour la répression
      du financement du terrorisme et de la convention internationale
       sur l’élimination de toutes les formes de discrimination raciale
        (Ukraine c. Fédération de Russie), mesures conservatoires,
         ordonnance du 19 avril 2017, C.I.J. Recueil 2017, p. 104




                              Oﬃcial citation:
      Application of the International Convention for the Suppression
     of the Financing of Terrorism and of the International Convention
          on the Elimination of All Forms of Racial Discrimination
          (Ukraine v. Russian Federation), Provisional Measures,
            Order of 19 April 2017, I.C.J. Reports 2017, p. 104




                                              No de vente:
ISSN 0074-4441
ISBN 978-92-1-157318-3
                                              Sales number    1120

                                                     19 AVRIL 2017

                                                    ORDONNANCE




                        APPLICATION DE LA CONVENTION
                     INTERNATIONALE POUR LA RÉPRESSION
                       DU FINANCEMENT DU TERRORISME
                    ET DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                      (UKRAINE c. FÉDÉRATION DE RUSSIE)
                          DEMANDE EN INDICATION
                        DE MESURES CONSERVATOIRES




                     APPLICATION OF THE INTERNATIONAL
                      CONVENTION FOR THE SUPPRESSION
                      OF THE FINANCING OF TERRORISM
                   AND OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                      (UKRAINE v. RUSSIAN FEDERATION)
                        REQUEST FOR THE INDICATION
                         OF PROVISIONAL MEASURES




                                                    19 APRIL 2017

                                                        ORDER




5 CIJ1120.indb 3                                                     21/03/18 13:17

104




                          TABLE DES MATIÈRES

                                                                         Paragraphes

    Qualités                                                                   1-15
     I. Compétence PRIMA FACIE                                                17-62
        1. Introduction générale                                              17-21
        2. Existence d’un diﬀérend concernant l’interprétation ou
           l’application de la CIRFT et de la CIEDR                           22-39
           a) La convention internationale pour la répression du
              ﬁnancement du terrorisme                                        24-31
           b) La convention internationale sur l’élimination de toutes
              les formes de discrimination raciale                            32-39
        3. Conditions procédurales préalables                                 40-61
           a) La convention internationale pour la répression du
              ﬁnancement du terrorisme                                        47-54
           b) La convention internationale sur l’élimination de toutes
              les formes de discrimination raciale                            55-61
        4. Conclusion quant à la compétence prima facie                          62
    II. Les droits dont la protection est recherchée et les mesures
        demandées                                                             63-86
        1. Introduction générale                                              63-64
        2. La convention internationale pour la répression du ﬁnance-
           ment du terrorisme                                                 65-77
        3. La convention internationale sur l’élimination de toutes
           les formes de discrimination raciale                               78-86
    III. Le risque de préjudice irréparable et l’urgence                      87-98
    IV. Conclusion et mesures à adopter                                      99-105
    Dispositif                                                                  106




4

               105




                              COUR INTERNATIONALE DE JUSTICE


   2017
                                              ANNÉE 2017
  19 avril
Rôle général                                  19 avril 2017
  no 166

                APPLICATION DE LA CONVENTION
             INTERNATIONALE POUR LA RÉPRESSION
               DU FINANCEMENT DU TERRORISME
            ET DE LA CONVENTION INTERNATIONALE
           SUR L’ÉLIMINATION DE TOUTES LES FORMES
                  DE DISCRIMINATION RACIALE
                              (UKRAINE c. FÉDÉRATION DE RUSSIE)

                                   DEMANDE EN INDICATION
                                 DE MESURES CONSERVATOIRES



                                            ORDONNANCE


               Présents : M. Abraham, président ; M. Yusuf, vice-président ;
                          MM. Owada, Tomka, Bennouna, Cançado Trindade,
                          Greenwood, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                          MM. Bhandari, Robinson, Crawford, juges ; MM. Pocar,
                          Skotnikov, juges ad hoc ; M. Couvreur, greffier.


                   La Cour internationale de Justice,
                 Ainsi composée,
                 Après délibéré en chambre du conseil,
                 Vu les articles 41 et 48 de son Statut et les articles 73, 74 et 75 de son
               Règlement,
                 Rend l’ordonnance suivante :
                 Considérant que :

               5

106      application de la cirft et de la ciedr (ord. 19 IV 17)

   1. Le 16 janvier 2017, le Gouvernement de l’Ukraine a déposé au
Greﬀe de la Cour une requête introductive d’instance contre la Fédéra-
tion de Russie concernant des violations alléguées de la convention inter-
nationale du 9 décembre 1999 pour la répression du ﬁnancement du
terrorisme (ci-après, la « CIRFT ») et de la convention internationale
du 21 décembre 1965 sur l’élimination de toutes les formes de discrimina-
tion raciale (ci-après, la « CIEDR »).
   2. S’agissant de la CIRFT, l’Ukraine présente, dans sa requête, les
demandes suivantes :
         « 134. L’Ukraine prie respectueusement la Cour de dire et juger
      que la Fédération de Russie, par l’intermédiaire de ses organes et
      agents d’Etat, d’autres personnes et entités exerçant des prérogatives
      de puissance publique, ainsi que d’agents opérant sur ses instructions
      ou sous sa direction et son contrôle, a manqué aux obligations qui
      lui incombent au regard de la convention contre le ﬁnancement du
      terrorisme :
      a) en fournissant des fonds, y compris par des contributions en nature
          sous la forme d’armes et de moyens d’entraînement, à des groupes
          armés illégaux qui se livrent à des actes de terrorisme en Ukraine,
          dont la RPD, la RPL, les Partisans de Kharkiv et d’autres groupes
          ou personnes qui y sont associés, en violation de l’article 18 ;
      b) en ne prenant pas les mesures appropriées pour détecter, geler et
          saisir les fonds utilisés pour assister les groupes armés illégaux
          qui se livrent à des actes de terrorisme en Ukraine, dont la
          RPD, la RPL, les Partisans de Kharkiv et d’autres groupes ou
          personnes qui y sont associés, en violation des articles 8
          et 18 ;
      c) en n’enquêtant pas sur les auteurs du ﬁnancement du terrorisme
          découverts sur son territoire, en n’engageant pas contre eux des
          poursuites ou en ne les extradant pas, en violation des articles 9,
          10, 11 et 18 ;
      d) en n’accordant pas à l’Ukraine l’aide judiciaire la plus large pos-
          sible pour toute enquête pénale relative au ﬁnancement du terro-
          risme, en violation des articles 12 et 18 ; et
      e) en ne prenant pas toutes les mesures possibles aﬁn d’empêcher et
          de contrecarrer les actes de ﬁnancement du terrorisme commis
          par des personnes privées ou publiques russes, en violation de
          l’article 18.
         135. L’Ukraine prie respectueusement la Cour de dire et juger que
      la Fédération de Russie a engagé sa responsabilité internationale en
      soutenant le terrorisme et en n’en empêchant pas le ﬁnancement au
      sens de la convention, à raison des actes de terrorisme commis par
      ses intermédiaires en Ukraine, parmi lesquels :
      a) la destruction de l’appareil assurant le vol MH17 de la Malaysia
          Airlines ;

6

107      application de la cirft et de la ciedr (ord. 19 IV 17)

      b) les tirs d’artillerie contre des civils, y compris à Volnovakha,
         Marioupol et Kramatorsk ; et
      c) les attentats à la bombe contre des civils, y compris à Kharkiv.
        136. L’Ukraine prie respectueusement la Cour de prescrire à la
      Fédération de Russie de s’acquitter des obligations qui lui incombent
      au regard de la convention contre le ﬁnancement du terrorisme et, en
      particulier, de :
      a) mettre ﬁn et renoncer, immédiatement et sans condition, à tout
         appui — notamment la fourniture d’argent, d’armes et de moyens
         d’entraînement — aux groupes armés illégaux qui se livrent à des
         actes de terrorisme en Ukraine, dont la RPD, la RPL, les Partisans
         de Kharkiv et d’autres groupes et personnes qui y sont associés ;
      b) faire immédiatement tout ce qui est en son pouvoir pour s’assurer
         que l’ensemble des armements fournis à ces groupes armés soient
         retirés d’Ukraine ;
      c) exercer immédiatement un contrôle approprié sur sa frontière aﬁn
         d’empêcher tout nouvel acte de ﬁnancement du terrorisme, y com-
         pris la fourniture d’armes, depuis le territoire russe vers le terri-
         toire ukrainien ;
      d) mettre immédiatement ﬁn aux mouvements d’argent, d’armes et
         de toutes autres ressources provenant du territoire de la Fédéra-
         tion de Russie et de la Crimée occupée à destination des groupes
         armés illégaux qui se livrent à des actes de terrorisme en Ukraine,
         dont la RPD, la RPL, les Partisans de Kharkiv et d’autres groupes
         et personnes qui y sont associés, y compris en bloquant l’ensemble
         des comptes bancaires utilisés pour ﬁnancer ces groupes ;
      e) empêcher immédiatement le ﬁnancement du terrorisme en Ukraine
         par des représentants russes, notamment M. Sergueï Choïgu,
         ministre de la défense de la Fédération de Russie ; M. Vladi-
         mir Jirinovski, vice-président de la Douma d’Etat ; MM. Ser-
         gueï Mironov et Guennadi Ziouganov, députés de la Douma
         d’Etat ; et engager des poursuites contre les intéressés et toute
         autre personne liée au ﬁnancement du terrorisme ;
      f) coopérer pleinement et immédiatement avec l’Ukraine pour toutes
         les demandes d’assistance, existantes et à venir, concernant les
         enquêtes relatives au ﬁnancement du terrorisme lié aux groupes
         armés illégaux qui se livrent à des actes de terrorisme en Ukraine,
         dont la RPD, la RPL, les Partisans de Kharkiv et d’autres groupes
         et personnes qui y sont associés, ainsi que l’interdiction de ce ﬁnan-
         cement ;
      g) réparer intégralement le préjudice causé par la destruction de l’ap-
         pareil assurant le vol MH17 de la Malaysia Airlines ;
      h) réparer intégralement le préjudice causé par les tirs d’artillerie
         contre des civils à Volnovakha ;
      i) réparer intégralement le préjudice causé par les tirs d’artillerie
         contre des civils à Marioupol ;

7

108      application de la cirft et de la ciedr (ord. 19 IV 17)

      j) réparer intégralement le préjudice causé par les tirs d’artillerie
         contre des civils à Kramatorsk ;
      k) réparer intégralement le préjudice causé par les attentats à la
         bombe contre des civils à Kharkiv ; et
      l) réparer intégralement le préjudice causé par tous autres actes de
         terrorisme dont la Fédération de Russie a provoqué, facilité ou
         soutenu la réalisation en ﬁnançant le terrorisme et en s’abstenant
         d’empêcher ce ﬁnancement ou d’enquêter à cet égard. »
  3. S’agissant de la CIEDR, l’Ukraine présente, dans sa requête, les
demandes suivantes :
         « 137. L’Ukraine prie respectueusement la Cour de dire et juger
      que la Fédération de Russie, par l’intermédiaire de ses organes et
      agents d’Etat, d’autres personnes et entités exerçant des préroga-
      tives de puissance publique, dont les autorités de facto qui admi-
      nistrent l’occupation russe illicite de la Crimée, ainsi que d’agents
      opérant sur ses instructions ou sous sa direction et son contrôle,
      a manqué aux obligations qui lui incombent au regard de la
      CIEDR :
      a) en soumettant systématiquement à une discrimination et à des
          mauvais traitements les communautés des Tatars de Crimée et des
          Ukrainiens de souche en Crimée, dans le cadre d’une politique
          étatique d’annihilation culturelle de groupes défavorisés perçus
          comme des opposants au régime d’occupation ;
      b) en organisant un référendum illégal dans un contexte de violences
          et de manœuvres d’intimidation contre les groupes ethniques non
          russes, sans faire le moindre eﬀort aﬁn de trouver une solution
          consensuelle et inclusive pour protéger ces groupes, cette démarche
          étant une première mesure en vue de priver ces communautés de
          la protection du droit ukrainien et de les assujettir à un régime de
          domination russe ;
      c) en privant les Tatars de Crimée des moyens d’exprimer leur
          identité politique et culturelle, notamment par la persécution
          de leurs dirigeants et l’interdiction du Majlis des Tatars de
          Crimée ;
      d) en empêchant les Tatars de Crimée de se rassembler pour célébrer
          et commémorer d’importants événements culturels ;
      e) en orchestrant et tolérant une campagne de disparitions et de
          meurtres visant les Tatars de Crimée ;
      f) en harcelant la communauté des Tatars de Crimée en soumettant
          ces derniers à un régime arbitraire de perquisitions et de déten-
          tions ;
      g) en réduisant au silence les médias des Tatars de Crimée ;
      h) en privant les Tatars de Crimée de la possibilité de suivre un ensei-
          gnement dans leur langue et de leurs établissements d’enseigne-
          ment ;

8

109      application de la cirft et de la ciedr (ord. 19 IV 17)

      i) en privant les Ukrainiens de souche de la possibilité de suivre un
         enseignement dans leur langue ;
      j) en empêchant les Ukrainiens de souche de se rassembler pour célé-
         brer et commémorer des événements culturels importants ; et
      k) en réduisant au silence les médias des Ukrainiens de souche.
        138. L’Ukraine prie respectueusement la Cour de prescrire à la
      Fédération de Russie de s’acquitter des obligations qui lui incombent
      au regard de la CIEDR, et, en particulier, de :
      a) mettre ﬁn et renoncer immédiatement à sa politique d’annihilation
         culturelle, et prendre toutes les mesures nécessaires et appropriées
         pour que l’ensemble des groupes présents en Crimée sous occupa-
         tion russe, dont les Tatars de Crimée et les Ukrainiens de souche,
         jouissent de la protection pleine et égale du droit ;
      b) rétablir immédiatement les droits du Majlis des Tatars de Crimée
         et de leurs dirigeants en Crimée sous occupation russe ;
      c) rétablir immédiatement le droit des Tatars de Crimée, en Crimée
         sous occupation russe, de prendre part à des rassemblements
         culturels, notamment la commémoration annuelle du Sürgün ;
      d) prendre immédiatement toutes les mesures nécessaires et appropriées
         pour mettre ﬁn aux disparitions et meurtres de Tatars de Crimée en
         Crimée sous occupation russe, et mener une enquête complète et
         adéquate sur les disparitions de MM. Reshat Ametov, Timur Shai-
         mardanov, Ervin Ibragimov et de toutes les autres victimes ;
      e) prendre immédiatement toutes les mesures nécessaires et appro-
         priées pour mettre ﬁn aux perquisitions et détentions injustiﬁées
         et disproportionnées dont font l’objet les Tatars de Crimée en
         Crimée sous occupation russe ;
      f) rétablir immédiatement les autorisations des médias des Tatars de
         Crimée et prendre toutes les autres mesures nécessaires et appro-
         priées pour leur permettre de reprendre leurs activités en Crimée
         sous occupation russe ;
      g) mettre immédiatement ﬁn à son ingérence dans l’éducation des
         Tatars de Crimée et prendre toutes les autres mesures nécessaires
         et appropriées pour rétablir l’enseignement dans leur langue en
         Crimée sous occupation russe ;
      h) mettre immédiatement ﬁn à son ingérence dans l’éducation des
         Ukrainiens de souche et prendre toutes les autres mesures néces-
         saires et appropriées pour rétablir l’enseignement dans leur langue
         en Crimée sous occupation russe ;
      i) rétablir immédiatement le droit des Ukrainiens de souche de
         prendre part à des rassemblements culturels en Crimée sous occu-
         pation russe ;
      j) prendre immédiatement toutes les mesures nécessaires et appro-
         priées pour permettre aux médias des Ukrainiens de souche d’exer-
         cer librement leurs activités en Crimée sous occupation russe ; et
      k) réparer intégralement les préjudices causés à l’ensemble des vic-

9

110       application de la cirft et de la ciedr (ord. 19 IV 17)

          times de la politique et du système d’annihilation culturelle par la
          discrimination que la Fédération de Russie a mis en œuvre en
          Crimée sous occupation russe. »
   4. Dans sa requête, l’Ukraine entend fonder la compétence de la Cour sur
le paragraphe 1 de l’article 24 de la CIRFT et sur l’article 22 de la CIEDR.
   5. Le 16 janvier 2017, l’Ukraine, se référant à l’article 41 du Statut de
la Cour et aux articles 73, 74 et 75 de son Règlement, a également pré-
senté une demande en indication de mesures conservatoires.
   6. En ce qui concerne la CIRFT, au paragraphe 23 de sa demande en
indication de mesures conservatoires, l’Ukraine prie la Cour d’indiquer
les mesures conservatoires suivantes :
     « a) La Fédération de Russie doit s’abstenir de tout acte qui risquerait
          d’aggraver ou d’étendre le diﬀérend porté devant la Cour sur le
          fondement de la convention contre le ﬁnancement du terrorisme,
          ou d’en rendre la solution plus diﬃcile.
       b) La Fédération de Russie doit exercer un contrôle approprié sur sa
          frontière aﬁn de prévenir tout nouvel acte de ﬁnancement du ter-
          rorisme, y compris la fourniture d’armes en provenance de son
          territoire et à destination du territoire ukrainien.
       c) La Fédération de Russie doit cesser et prévenir tous transferts
          d’argent, d’armes, de véhicules, de matériels, de moyens d’entraî-
          nement ou de personnel en provenance de son territoire et à des-
          tination de groupes s’étant livrés à des actes de terrorisme contre
          des civils en Ukraine ou dont elle sait qu’ils pourraient se livrer à
          pareils actes dans le futur, à savoir, et sans que cette énumération
          soit limitative, la « République populaire de Donetsk », la « Répu-
          blique populaire de Louhansk », les « Partisans de Kharkiv » et
          tous groupes ou personnes qui y sont associés.
       d) La Fédération de Russie doit prendre toutes les mesures en son
          pouvoir pour s’assurer que tout groupe opérant en Ukraine et
          ayant auparavant bénéﬁcié de transferts d’argent, d’armes, de
          véhicules, de matériels, de moyens d’entraînement ou de personnel
          en provenance de son territoire s’abstienne de se livrer à des actes
          de terrorisme contre des civils en Ukraine. »
   7. En ce qui concerne la CIEDR, au paragraphe 24 de sa demande en
indication de mesures conservatoires, l’Ukraine prie la Cour d’indiquer
les mesures conservatoires suivantes :
     « a) La Fédération de Russie doit s’abstenir de tout acte qui risquerait
          d’aggraver ou d’étendre le diﬀérend porté devant la Cour
          sur le fondement de la CIEDR ou d’en rendre la solution plus
          diﬃcile.
       b) La Fédération de Russie doit s’abstenir de tout acte de discrimi-
          nation raciale visant des personnes, groupes ou institutions sur le
          territoire placé sous son contrôle eﬀectif, et notamment dans la
          péninsule de Crimée.

10

111      application de la cirft et de la ciedr (ord. 19 IV 17)

      c) La Fédération de Russie doit mettre ﬁn et renoncer à tout acte de
         répression politique et culturelle visant le peuple tatar de Crimée,
         notamment en suspendant le décret ayant interdit le Majlis des
         Tatars de Crimée et en s’abstenant d’exécuter ledit décret ainsi que
         toute autre mesure similaire, tant que la présente aﬀaire demeurera
         pendante.
      d) La Fédération de Russie doit prendre toutes les mesures néces-
         saires pour mettre ﬁn aux disparitions de Tatars de Crimée et
         enquêter sans délai sur celles qui ont déjà eu lieu.
      e) La Fédération de Russie doit mettre ﬁn et renoncer à tout acte de
         répression politique et culturelle visant les Ukrainiens de souche
         en Crimée, notamment en levant les restrictions relatives à l’ensei-
         gnement en langue ukrainienne et en respectant les droits de ce
         groupe en matière de langue et d’éducation, tant que la présente
         aﬀaire demeurera pendante. »
   8. Le greﬃer a immédiatement communiqué au Gouvernement de la
Fédération de Russie la requête, conformément au paragraphe 2 de l’ar-
ticle 40 du Statut de la Cour, et la demande en indication de mesures
conservatoires, conformément au paragraphe 2 de l’article 73 du Règle-
ment. Il a également informé le Secrétaire général de l’Organisation des
Nations Unies du dépôt par l’Ukraine de cette requête et de cette
demande.
   9. En attendant que la communication prévue au paragraphe 3 de l’ar-
ticle 40 du Statut ait été eﬀectuée par transmission du texte bilingue
imprimé de la requête aux Membres de l’Organisation des Nations Unies
par l’entremise du Secrétaire général, le greﬃer a informé ces Etats du
dépôt de la requête.
   10. Par lettres en date du 20 janvier 2017, le greﬃer a informé les deux
Parties que, se référant au paragraphe 1 de l’article 24 du Statut, le
membre de la Cour de la nationalité de la Fédération de Russie avait
fait part à la Cour de son intention de ne pas participer au jugement de
l’aﬀaire. Conformément à l’article 31 du Statut et au paragraphe 1 de
l’article 37 du Règlement, la Fédération de Russie a désigné
M. Leonid Skotnikov pour siéger en qualité de juge ad hoc en l’aﬀaire.
   11. La Cour ne comptant sur le siège aucun juge de nationalité ukrai-
nienne, l’Ukraine s’est prévalue du droit que lui confère l’article 31 du
Statut de procéder à la désignation d’un juge ad hoc pour siéger en l’af-
faire ; elle a désigné M. Fausto Pocar.
   12. Par lettres en date du 25 janvier 2017, le greﬃer a fait connaître
aux Parties que la Cour, conformément au paragraphe 3 de l’article 74
de son Règlement, avait ﬁxé aux 6, 7, 8 et 9 mars 2017 les dates de la
procédure orale sur la demande en indication de mesures conserva-
toires.
   13. Au cours des audiences publiques tenues du 6 au 9 mars 2017, des
observations orales sur la demande en indication de mesures conserva-
toires ont été présentées par :

11

112      application de la cirft et de la ciedr (ord. 19 IV 17)

Au nom de l’Ukraine :               S. Exc. Mme Olena Zerkal,
                                    M. Harold Hongju Koh,
                                    Mme Marney Cheek,
                                    M. Jonathan Gimblett.
Au nom de la Fédération de Russie : S. Exc. M. Roman Kolodkin,
                                    M. Ilya Rogachev,
                                    M. Samuel Wordsworth,
                                    M. Andreas Zimmermann,
                                    M. Grigoriy Lukiyantsev,
                                    M. Mathias Forteau.
  14. Au terme de son second tour d’observations orales, l’Ukraine a
prié la Cour d’indiquer les mesures conservatoires suivantes :
         « S’agissant de la convention contre le ﬁnancement du terrorisme,
      l’Ukraine prie la Cour d’indiquer les mesures conservatoires suivantes :
      a) La Fédération de Russie doit s’abstenir de tout acte qui risquerait
          d’aggraver ou d’étendre le diﬀérend porté devant la Cour sur le
          fondement de la convention contre le ﬁnancement du terrorisme,
          ou d’en rendre la solution plus diﬃcile.
      b) La Fédération de Russie doit exercer un contrôle approprié sur sa
          frontière aﬁn de prévenir tout nouvel acte de ﬁnancement du ter-
          rorisme, y compris la fourniture d’armes en provenance de son
          territoire et à destination du territoire ukrainien.
      c) La Fédération de Russie doit cesser et prévenir tous transferts
          d’argent, d’armes, de véhicules, de matériels, de moyens d’entraî-
          nement ou de personnel en provenance de son territoire et à des-
          tination de groupes s’étant livrés à des actes de terrorisme contre
          des civils en Ukraine ou dont elle sait qu’ils pourraient se livrer à
          pareils actes dans le futur, à savoir, et sans que cette énumération
          soit limitative, la « République populaire de Donetsk », la « Répu-
          blique populaire de Louhansk », les « Partisans de Kharkiv » et
          tous groupes ou personnes qui y sont associés.
      d) La Fédération de Russie doit prendre toutes les mesures en son
          pouvoir pour s’assurer que tout groupe opérant en Ukraine et
          ayant auparavant bénéﬁcié de transferts d’argent, d’armes, de
          véhicules, de matériels, de moyens d’entraînement ou de personnel
          en provenance de son territoire s’abstienne de se livrer à des actes
          de terrorisme contre des civils en Ukraine
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         S’agissant de la convention contre la discrimination raciale,
      l’Ukraine prie la Cour d’indiquer les mesures conservatoires sui-
      vantes :
      a) La Fédération de Russie doit s’abstenir de tout acte qui risquerait
          d’aggraver ou d’étendre le diﬀérend porté devant la Cour sur le
          fondement de la convention contre la discrimination raciale ou
          d’en rendre la solution plus diﬃcile.

12

113      application de la cirft et de la ciedr (ord. 19 IV 17)

      b) La Fédération de Russie doit s’abstenir de tout acte de discrimi-
         nation raciale visant des personnes, groupes ou institutions sur le
         territoire placé sous son contrôle eﬀectif, et notamment dans la
         péninsule de Crimée.
      c) La Fédération de Russie doit mettre ﬁn et renoncer à tout acte de
         répression politique et culturelle visant le peuple tatar de Crimée,
         notamment en suspendant le décret ayant interdit le Majlis des
         Tatars de Crimée et en s’abstenant d’exécuter ledit décret ainsi
         que toute autre mesure similaire, tant que la présente aﬀaire
         demeurera pendante.
      d) La Fédération de Russie doit prendre toutes les mesures néces-
         saires pour mettre ﬁn aux disparitions de Tatars de Crimée et
         enquêter sans délai sur celles qui ont déjà eu lieu.
      e) La Fédération de Russie doit mettre ﬁn et renoncer à tout acte de
         répression politique et culturelle visant les Ukrainiens de souche
         en Crimée, notamment en levant les restrictions relatives à l’ensei-
         gnement en langue ukrainienne et en respectant les droits de ce
         groupe en matière de langue et d’éducation, tant que la présente
         aﬀaire demeurera pendante. »
  15. Au terme de son second tour d’observations orales, la Fédération
de Russie a déclaré ce qui suit :
         « Conformément à l’article 60 du Règlement de la Cour, la Fédéra-
      tion de Russie, pour les motifs exposés à l’audience, prie la Cour de
      rejeter la demande en indication de mesures conservatoires présentée
      par l’Ukraine. »

                                        *
                                    *       *

  16. Le contexte dans lequel la présente aﬀaire est portée devant la
Cour est bien connu. Dans de grandes parties de l’Ukraine orientale, ce
contexte est caractérisé par d’âpres combats faisant rage par intermittence
qui, comme le démontrent les éléments versés au dossier, ont coûté la vie
à de nombreuses personnes. La destruction, le 17 juillet 2014, de l’avion
de la Malaysia Airlines assurant le vol MH17 alors qu’il survolait le terri-
toire ukrainien sur le trajet entre Amsterdam et Kuala Lumpur, a causé
la mort de 298 personnes. La Cour a bien conscience de l’ampleur
de cette tragédie humaine. Cependant, l’aﬀaire dont elle est saisie est
d’une portée limitée. En ce qui concerne les événements survenus dans
la partie orientale de son territoire, l’Ukraine a introduit la présente
instance uniquement sur la base de la CIRFT. S’agissant des événe-
ments qui se sont produits en Crimée, l’Ukraine se fonde exclusivement
sur la CIEDR et la Cour n’a pas, comme l’Ukraine l’a explicitement
reconnu, à statuer sur quoi que ce soit d’autre que des allégations de
discrimination raciale.


13

114      application de la cirft et de la ciedr (ord. 19 IV 17)

                        I. Compétence PRIMA FACIE

                          1. Introduction générale
   17. La Cour ne peut indiquer des mesures conservatoires que si les dis-
positions invoquées par le demandeur semblent prima facie constituer une
base sur laquelle sa compétence pourrait être fondée, mais n’a pas besoin
de s’assurer de manière déﬁnitive qu’elle a compétence quant au fond de
l’aﬀaire (voir, par exemple, Immunités et procédures pénales (Guinée équa-
toriale c. France), mesures conservatoires, ordonnance du 7 décembre 2016,
C.I.J. Recueil 2016 (II), p. 1155, par. 31).
   18. En la présente espèce, l’Ukraine entend fonder la compétence de
la Cour sur le paragraphe 1 de l’article 24 de la CIRFT et sur l’article 22
de la CIEDR (voir le paragraphe 4 ci-dessus). La Cour doit donc, en
premier lieu, s’employer à déterminer si les clauses juridictionnelles conte-
nues dans ces instruments lui confèrent prima facie compétence pour sta-
tuer au fond de l’aﬀaire, ce qui lui permettrait — sous réserve que les
autres conditions nécessaires soient réunies — d’indiquer des mesures
conservatoires.
   19. L’Ukraine et la Fédération de Russie sont parties à la CIRFT, qui
est entrée en vigueur le 10 avril 2002. Elles ont déposé leurs instruments
de ratiﬁcation, respectivement, les 6 décembre et 27 novembre 2002. Ni
l’une ni l’autre n’a fait de réserve à cette convention.
   En outre, l’Ukraine et la Fédération de Russie sont parties à la CIEDR,
qui est entrée en vigueur le 4 janvier 1969. L’Ukraine a déposé son instru-
ment de ratiﬁcation le 7 mars 1969 et formulé une réserve à l’article 22 de
la convention ; le 20 avril 1989, le dépositaire a reçu notiﬁcation du
retrait de cette réserve. La Fédération de Russie est partie à la CIEDR, en
tant qu’Etat continuateur de la personnalité juridique de l’Union des
Républiques socialistes soviétiques, laquelle avait déposé son instru-
ment de ratiﬁcation le 4 février 1969 en y joignant une réserve à l’ar-
ticle 22 ; le 8 mars 1989, le dépositaire a reçu notiﬁcation du retrait de
cette réserve.
   20. Le paragraphe 1 de l’article 24 de la CIRFT se lit comme suit :
         « Tout diﬀérend entre des Etats Parties concernant l’interprétation
      ou l’application de la présente Convention qui ne peut pas être réglé
      par voie de négociation dans un délai raisonnable est soumis à l’arbi-
      trage, à la demande de l’un de ces Etats. Si, dans les six mois qui
      suivent la date de la demande d’arbitrage, les Parties ne parviennent
      pas à se mettre d’accord sur l’organisation de l’arbitrage, l’une quel-
      conque d’entre elles peut soumettre le diﬀérend à la Cour internatio-
      nale de Justice, en déposant une requête conformément au Statut de
      la Cour. »
  21. L’article 22 de la CIEDR, quant à lui, se lit ainsi :
        « Tout diﬀérend entre deux ou plusieurs Etats parties touchant

14

115      application de la cirft et de la ciedr (ord. 19 IV 17)

      l’interprétation ou l’application de la présente Convention qui n’aura
      pas été réglé par voie de négociation ou au moyen des procédures
      expressément prévues par ladite Convention sera porté, à la requête
      de toute partie au diﬀérend, devant la Cour internationale de Justice
      pour qu’elle statue à son sujet, à moins que les parties au diﬀérend ne
      conviennent d’un autre mode de règlement. »

  2. Existence d’un différend concernant l’interprétation ou l’application
                      de la CIRFT et de la CIEDR
   22. Tant le paragraphe 1 de l’article 24 de la CIRFT que l’article 22 de
la CIEDR subordonnent la compétence de la Cour à l’existence d’un dif-
férend relatif à l’interprétation ou à l’application de la convention à
laquelle ils se rapportent. Il existe un diﬀérend entre des Etats lorsque
leurs « « points de vue … quant à l’exécution ou à la non-exécution » de
certaines obligations internationales … « so[nt] nettement opposés » »
(voir Violations alléguées de droits souverains et d’espaces maritimes dans
la mer des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires,
arrêt, C.I.J. Recueil 2016 (I), p. 26, par. 50, citant l’aﬀaire relative à l’In-
terprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la
Roumanie, première phase, avis consultatif, C.I.J. Recueil 1950, p. 74). Il
faut que la réclamation de l’un d’entre eux « se heurte à l’opposition
manifeste » de l’autre (Sud-Ouest africain (Ethiopie c. Afrique du Sud ;
Libéria c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil
1962, p. 328). A l’eﬀet d’établir, même prima facie, si un diﬀérend au sens
de la convention existe, la Cour « ne peut se borner à constater que l’une
des Parties soutient que la convention s’applique alors que l’autre le nie »
(Immunités et procédures pénales (Guinée équatoriale c. France), mesures
conservatoires, ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II),
p. 1155, par. 47). L’Ukraine invoquant pour fonder sa compétence les
clauses compromissoires contenues dans deux conventions internatio-
nales, la Cour doit rechercher si « les actes dont [le demandeur] tire grief
sont, prima facie, susceptibles d’entrer dans les prévisions de ce[s] instru-
ment[s] et si, par suite, le diﬀérend est de ceux dont [elle] pourrait avoir
compétence ratione materiae pour connaître » (ibid.).
   23. Au stade actuel de la procédure, la Cour doit déterminer 1) si le
dossier de l’aﬀaire révèle l’existence d’un désaccord sur un point de droit
ou de fait entre les deux Etats, et 2) si ce désaccord concerne « l’interpré-
tation ou l’application » de la convention en cause, comme l’exigent, res-
pectivement, le paragraphe 1 de l’article 24 de la CIRFT et l’article 22 de
la CIEDR.

a) La convention internationale pour la répression du financement du
   terrorisme
   24. L’Ukraine soutient qu’« [u]n diﬀérend concernant l’interprétation
et l’application de la convention contre le ﬁnancement du terrorisme s’est

15

116     application de la cirft et de la ciedr (ord. 19 IV 17)

clairement fait jour entre les deux Etats ». Elle aﬃrme avoir, dans une
note diplomatique en date du 28 juillet 2014, indiqué « qu’elle faisait grief
à la Fédération de Russie de violer [cette] convention » et avoir continué,
à maintes reprises, à informer la Fédération de Russie de la nature de ses
réclamations. D’après l’Ukraine, « [t]ant par ses paroles que par ses actes,
la Fédération de Russie a on ne peut plus clairement fait savoir qu’elle
contestait les réclamations de l’Ukraine ».
   25. L’Ukraine soutient que, dans l’est de son territoire, la Fédération
de Russie a, depuis le printemps 2014, fourni de manière systématique des
armes lourdes, de l’argent, du personnel, des moyens d’entraînement et
d’autres formes d’appui à des « groupes armés illégaux » tels que la
« République populaire de Donetsk » (RPD), la « République populaire
de Louhansk » (RPL), les « Partisans de la République populaire de Khar-
kiv » (Partisans de Kharkiv) et d’autres groupes et personnes qui y sont
associés. Cette assistance, aﬃrme-t-elle, a été utilisée non seulement pour
soutenir la lutte contre les autorités ukrainiennes, mais aussi pour com-
mettre des attentats terroristes contre des civils, au sens des alinéas a) et
b) du paragraphe 1 de l’article 2 de la convention, tels que les tirs d’artil-
lerie contre des civils à Volnovakha, Kramatorsk et Marioupol, l’attentat
à la bombe perpétré contre un rassemblement paciﬁque en faveur de
l’unité nationale à Kharkiv et la destruction de l’avion de la Malaysia
Airlines assurant le vol MH17. L’Ukraine soutient que la déﬁnition du
terme « fonds » ﬁgurant dans la CIRFT est « extrêmement large » et couvre
notamment des armes telles que celles qui, selon elle, ont été fournies par
la Fédération de Russie. Elle ajoute que la Fédération de Russie savait
que les « groupes armés illégaux » bénéﬁciant de son appui se livraient à
des actes de terrorisme. Elle fait aussi valoir que l’obligation, prévue à
l’article 18 (voir le paragraphe 72 ci-dessous), de coopérer à la prévention
du ﬁnancement du terrorisme « a un caractère large » et recouvre l’obliga-
tion de prendre toutes les mesures possibles pour empêcher des individus
de fournir ou de réunir des fonds pour le terrorisme, ainsi que l’obligation
pour l’Etat de ne pas ﬁnancer directement le terrorisme. Elle aﬃrme que
la Fédération de Russie a manqué à son obligation de coopérer pour pré-
venir le ﬁnancement du terrorisme, et a « ﬁnanc[é] illicitement le terro-
risme de manière directe » en violation de l’article 18 de la convention.

                                      *
   26. La Fédération de Russie conteste l’existence d’un quelconque diﬀé-
rend entre les Parties quant à l’interprétation et à l’application de la
CIRFT. Si elle convient qu’il a été fait état, dans le cadre du conﬂit ayant
débuté au printemps 2014, de tirs d’artillerie sans discrimination et
d’autres violations alléguées du droit humanitaire de part et d’autre, elle
considère que ceux-ci ne sont pas susceptibles de constituer des actes de
terrorisme au sens du paragraphe 1 de l’article 2 de la convention (voir le
paragraphe 73 ci-dessous). Elle soutient qu’aucune organisation ni aucun
organe international saisi de la situation actuelle en Ukraine orientale n’a

16

117     application de la cirft et de la ciedr (ord. 19 IV 17)

employé le terme de terrorisme au sujet des hostilités en cours. Elle ajoute
que l’Ukraine n’a pas soumis le moindre document émanant d’une orga-
nisation internationale, ou d’un autre Etat qu’elle-même, dans lequel les
actes de la RPD et de la RPL seraient qualiﬁés d’actes de terrorisme. La
Fédération de Russie ajoute que la plupart des victimes civiles se trouvent
dans les territoires contrôlés par la RPD et la RPL, et que de multiples
sources indiquent que les forces armées ukrainiennes sont elles-mêmes
responsables de nombreux tirs d’artillerie sans discrimination, à commen-
cer par le pilonnage de zones résidentielles à Slaviansk en mai 2014, au
cours duquel nombre de civils ont été tués ou blessés par les tirs des forces
armées ukrainiennes et des bâtiments résidentiels, des hôpitaux et des
infrastructures, détruits ou endommagés. S’agissant des allégations
concernant la destruction de l’appareil assurant le vol MH17, la Fédéra-
tion de Russie soutient que les éléments de preuve n’indiquent pas que des
fonds aient été fournis dans l’intention de les voir utilisés pour commettre
des actes de terrorisme contre des civils ou en sachant qu’ils le seraient.
   27. La Fédération de Russie aﬃrme que, en tout état de cause, la
CIRFT prescrit aux Etats de coopérer pour prévenir et punir le ﬁnance-
ment par des personnes privées d’activités terroristes, mais qu’elle ne
couvre pas les questions relatives à la responsabilité de l’Etat qui ﬁnance
lui-même de telles activités. Elle soutient que le texte de la convention,
l’historique de sa rédaction et la pratique ultérieure conﬁrment que cet
instrument avait uniquement pour objet de déﬁnir les obligations incom-
bant aux Etats à l’égard de personnes privées, et non d’encadrer, de
manière large, les questions relatives à la responsabilité des Etats pour
leurs propres actes. En conséquence, les cas où un Etat lui-même ﬁnance-
rait des actes de terrorisme visés par la convention échappent, selon la
Fédération de Russie, à la compétence prévue par l’article 24 de cet
instrument.
   28. Plus précisément, la Fédération de Russie soutient que l’obligation
de prévention, telle que prescrite à l’article 18 de la CIRFT, est nettement
limitée à diﬀérents égards. Premièrement, les Etats parties sont unique-
ment tenus de coopérer en vue de prévenir les actes spéciﬁques de ﬁnan-
cement érigés en infractions par la convention. L’article 18 ne leur fait pas
en soi obligation de prévenir ces actes. Deuxièmement, l’obligation de
coopération ne vise que la prévention de la « préparation sur [les] terri-
toires respectifs » des Etats parties d’actes prohibés par la convention.
Troisièmement, un Etat partie ne peut être tenu pour responsable d’une
violation de l’article 18 que si les actes prohibés par la convention ont
eﬀectivement été commis.

                                    * *
   29. La Cour considère qu’il ressort des éléments versés au dossier que
les Parties s’opposent sur le point de savoir si les événements qui se sont
produits en Ukraine orientale à partir du printemps 2014 ont soulevé des
questions relatives à leurs droits et obligations découlant de la CIRFT.

17

118     application de la cirft et de la ciedr (ord. 19 IV 17)

Elle note que, selon l’Ukraine, la Fédération de Russie a manqué aux
obligations qui lui incombent en vertu des articles 8, 9, 10, 11, 12 et 18 de
la convention. En particulier, l’Ukraine soutient que la Fédération de
Russie n’a pas pris les mesures voulues pour empêcher le ﬁnancement, par
des personnes publiques ou privées se trouvant sur son territoire, d’actes
de terrorisme en Ukraine et qu’elle a, à maintes reprises, refusé d’enquêter
sur « des auteurs d’infractions se trouvant sur son territoire et sur lesquels
l’Ukraine avait appelé son attention », ainsi que de les poursuivre ou de
les extrader. La Fédération de Russie nie catégoriquement avoir commis
l’une quelconque de ces violations.
   30. La Cour doit rechercher si les actes dont l’Ukraine tire grief sont,
prima facie, susceptibles d’entrer dans les prévisions de la convention (voir le
paragraphe 22 ci-dessus). Elle considère qu’au moins certaines des alléga-
tions formulées par l’Ukraine (voir le paragraphe 29 ci-dessus) semblent sus-
ceptibles d’entrer dans le champ d’application de la CIRFT ratione materiae.
   31. De l’avis de la Cour, les éléments susmentionnés suﬃsent, à ce stade,
à établir prima facie l’existence d’un diﬀérend entre les Parties concernant
l’interprétation et l’application de la CIRFT. A l’audience, la question de la
déﬁnition des « fonds » ﬁgurant au paragraphe 1 de l’article premier de la
convention (voir le paragraphe 73 ci-dessous) a été soulevée, de même que
celle de savoir si les actes de ﬁnancement d’activités terroristes par l’Etat
lui-même entraient dans le champ d’application de la CIRFT. Aux ﬁns de
déterminer s’il existe un diﬀérend concernant la convention, la Cour n’a pas
à se prononcer de quelque façon que ce soit sur ces questions.

b) La convention internationale sur l’élimination de toutes les formes de
   discrimination raciale
   32. L’Ukraine soutient qu’il existe un diﬀérend entre les Parties concer-
nant l’interprétation et l’application de la CIEDR. Elle aﬃrme en particu-
lier que la Fédération de Russie, en exerçant une discrimination à l’égard
des communautés des Tatars de Crimée et des Ukrainiens de souche
vivant dans la péninsule, a violé les dispositions de cette convention.
   33. L’Ukraine aﬃrme que, forte du contrôle qu’elle exerce sur la pénin-
sule de Crimée depuis son « annexion » en mars 2014, la Fédération de
Russie y a imposé une politique de domination ethnique russe « visant à
l’annihilation culturelle des autres communautés au moyen d’une cam-
pagne de discrimination systématique et continue ».
   34. S’agissant des Tatars de Crimée, l’Ukraine soutient que la Fédéra-
tion de Russie les a privés de leurs dirigeants et institutions politiques
— celle-ci ayant notamment « déclaré hors la loi le Majlis, principale ins-
titution autonome des Tatars de Crimée » —, qu’elle a « interdit d’impor-
tants rassemblements culturels, instauré un régime de disparitions et de
meurtres, mené une campagne de perquisitions et de détentions arbi-
traires, réduit au silence les médias et privé cette communauté de droits en
matière d’éducation ». L’Ukraine avance que, « [t]rès récemment, onze
Tatars de Crimée qui protestaient paciﬁquement contre les perquisitions

18

119     application de la cirft et de la ciedr (ord. 19 IV 17)

arbitraires ont été mis en détention ». S’agissant des Ukrainiens de souche
vivant en Crimée, l’Ukraine soutient que la Fédération de Russie a res-
treint leurs droits en matière d’éducation, ainsi que leur capacité à préser-
ver leur langue et leur culture, et imposé des restrictions de nature
discriminatoire aux médias des Ukrainiens de souche de la péninsule.

                                      *
   35. La Fédération de Russie soutient qu’il n’existe pas de diﬀérend
entre les Parties concernant l’interprétation ou l’application de la CIEDR.
Elle aﬃrme que l’Ukraine n’a pas démontré que, prima facie, les faits
qu’elle allègue sont constitutifs de violations des dispositions de la conven-
tion. Elle avance en particulier que la demanderesse n’a pas apporté la
preuve que les perquisitions, les mesures de prévention ou les poursuites
pénales ordonnées par les autorités de la Crimée contre certaines per-
sonnes d’origine tatare ou ukrainienne auraient été appliquées de manière
discriminatoire, en raison de l’origine raciale ou ethnique des intéressés.
Selon elle, l’Ukraine n’a pas davantage établi que les autorités russes se
soient livrées à une pratique systématique de disparitions forcées et de
meurtres motivés par des considérations raciales ou ethniques.
   36. La Fédération de Russie dément en outre les allégations de
l’Ukraine faisant état d’une restriction des droits des communautés tatare
et ukrainienne en matière d’éducation. Elle aﬃrme, par exemple, que
l’Université fédérale de Crimée reconnaît les langues ukrainienne et tatare
comme langues d’enseignement, et qu’une douzaine d’écoles dispensent
des cours en langue ukrainienne. La Fédération de Russie conteste égale-
ment l’allégation de l’Ukraine selon laquelle elle aurait cherché à réduire
au silence les médias tatars et ukrainiens en Crimée. Elle fait valoir que
plus de quatre-vingt radios, chaînes de télévision et journaux en langues
tatare ou ukrainienne sont aujourd’hui enregistrés en Crimée, et que seuls
quelques médias dans ces deux langues n’ont pas été enregistrés, car leur
dossier était incomplet. Elle nie en outre avoir privé les communautés
tatare et ukrainienne de leurs dirigeants et institutions politiques. En ce
qui concerne le Majlis, la Fédération de Russie soutient que c’est à tort
que l’Ukraine l’a qualiﬁé de « principale institution autonome représen-
tant la communauté tatare de Crimée », puisqu’il ne s’agit pas du seul
organe représentatif des Tatars de Crimée. Elle ajoute que, en tout état de
cause, la décision d’interdire le Majlis obéissait à des considérations de
sécurité et d’ordre public, et était sans rapport avec l’origine ethnique des
membres de cette institution.

                                     * *
   37. La Cour considère qu’il ressort des éléments versés au dossier que
les Parties s’opposent sur le point de savoir si les événements qui se sont
produits en Crimée à partir de la ﬁn du mois de février 2014 ont soulevé
des questions relatives à leurs droits et obligations découlant de la

19

120     application de la cirft et de la ciedr (ord. 19 IV 17)

CIEDR. La Cour note que l’Ukraine a aﬃrmé que la Fédération de Rus-
sie avait manqué aux obligations que lui impose cette convention en fai-
sant subir systématiquement une discrimination et des mauvais traitements
aux Tatars de Crimée et aux Ukrainiens de souche en Crimée, en privant
les Tatars de Crimée des moyens d’exprimer leur identité politique et
culturelle, en interdisant le Majlis, en empêchant les Tatars de Crimée et
les Ukrainiens de souche de se rassembler pour célébrer et commémorer
d’importants événements culturels, et en supprimant l’enseignement dans
leurs langues respectives. La Fédération de Russie a nié catégoriquement
avoir commis l’une quelconque des violations mentionnées ci-dessus.
   38. Les actes dont l’Ukraine fait état, en particulier l’interdiction du
Majlis et les restrictions alléguées aux droits des Tatars de Crimée et des
Ukrainiens de souche en matière de culture et d’éducation, semblent sus-
ceptibles d’entrer ratione materiae dans le champ d’application de la
CIEDR.
   39. De l’avis de la Cour, les éléments susmentionnés suﬃsent, à ce
stade, à établir l’existence prima facie, entre les Parties, d’un diﬀérend
concernant l’interprétation et l’application de la CIEDR.


                   3. Conditions procédurales préalables
   40. La CIRFT et la CIEDR subordonnent l’une et l’autre la saisine de
la Cour au respect de certaines conditions procédurales.
   41. Aux termes du paragraphe 1 de l’article 24 de la CIRFT (voir le
paragraphe 20 ci-dessus), un diﬀérend qui « ne peut pas être réglé par voie
de négociation dans un délai raisonnable » est soumis à un arbitrage à la
demande de l’une des parties, et ne peut être porté devant la Cour que si,
dans les six mois suivant la date de la demande d’arbitrage, les parties ne
parviennent pas à se mettre d’accord sur l’organisation de l’arbitrage.
   42. Aux termes de l’article 22 de la CIEDR (voir le paragraphe 21
ci-dessus), la Cour ne peut être saisie que d’un diﬀérend « qui n’aura pas
été réglé par voie de négociation ou au moyen des procédures expressé-
ment prévues par [la] Convention ». La même disposition précise qu’un tel
diﬀérend ne peut être porté devant la Cour à la requête de l’une des par-
ties que si celles-ci ne sont pas convenues d’un autre mode de règlement.
La Cour note qu’aucune des Parties ne conteste que cette dernière condi-
tion est remplie en l’espèce.
   43. Au sujet des négociations à laquelle font référence l’une et l’autre de
ces clauses compromissoires, la Cour relève que les négociations sont à
distinguer des simples protestations ou contestations, et supposent que
l’une des parties ait véritablement cherché à engager un dialogue avec
l’autre, en vue de régler le diﬀérend. Si les parties ont cherché à négocier
ou ont entamé des négociations, cette condition préalable n’est réputée
remplie que lorsque la tentative de négocier a été vaine ou que les négocia-
tions ont échoué, sont devenues inutiles ou ont abouti à une impasse. Pour
que la condition relative à la négociation préalable prévue par la clause

20

121     application de la cirft et de la ciedr (ord. 19 IV 17)

compromissoire d’un traité soit réputée remplie, « ladite négociation
doit … concerner l’objet du diﬀérend, qui doit lui-même se rapporter aux
obligations de fond prévues par l’instrument en question » (voir Applica-
tion de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale (Géorgie c. Fédération de Russie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2011 (I), p. 132-133, par. 157-161).
   44. Au stade actuel de la procédure, la Cour doit d’abord déterminer
s’il apparaît que l’Ukraine a véritablement cherché à mener des négocia-
tions avec la Fédération de Russie en vue de régler le diﬀérend qui les
oppose au sujet du respect, par cette dernière, des obligations de fond lui
incombant au titre de la CIRFT et de la CIEDR, et si l’Ukraine les a
poursuivies autant qu’il était possible.
   45. S’agissant du diﬀérend relatif à la CIRFT, si elle conclut que des
négociations ont été menées mais sans succès, la Cour devra également se
demander si l’Ukraine, avant de la saisir du présent diﬀérend, a tenté de
régler celui-ci par la voie de l’arbitrage, conformément aux conditions
énoncées au paragraphe 1 de l’article 24 de la convention.
   46. Quant à la CIEDR, outre la négociation, elle prévoit à son article 22
une autre condition préalable, qui est d’avoir recours aux « procédures
expressément prévues par [la] convention ». Dans ce contexte, la Cour
devra déterminer si, aux ﬁns de sa décision sur la demande en indication
de mesures conservatoires, il lui est nécessaire d’examiner la question de
la relation entre ces deux conditions préalables et le respect par l’Ukraine
de la seconde.

a) La convention internationale pour la répression du financement du
   terrorisme
   47. Au sujet des conditions procédurales prévues au paragraphe 1 de
l’article 24 de la CIRFT, l’Ukraine fait valoir que, pendant deux ans, elle
a déployé des « eﬀorts pour régler le diﬀérend par voie de négociation »
avec la Fédération de Russie, notamment en échangeant avec celle-ci plus
de quarante notes diplomatiques et en participant à quatre cycles de
négociations bilatérales. Elle aﬃrme que « la plupart de ses communica-
tions sont restées sans réponse, [que] la Fédération de Russie s’est refusée
à aborder le fond du diﬀérend et [qu’elle] n’a à aucun moment négocié de
manière constructive », cette dernière soutenant que les demandes de
l’Ukraine ne soulevaient aucune question au regard de la CIRFT.
L’Ukraine fait valoir qu’il est ainsi devenu évident que le diﬀérend ne
pouvait être réglé par des négociations dans un délai raisonnable et qu’il
était inutile de persister dans cette voie. C’est pourquoi, par une note ver-
bale en date du 19 avril 2016, elle a proposé à la Fédération de Russie de
soumettre le diﬀérend à un arbitrage, conformément au paragraphe 1 de
l’article 24 de la CIRFT.
   48. L’Ukraine explique que plus de deux mois se sont écoulés avant
que la Fédération de Russie n’accepte de discuter de l’arbitrage. Elle
aﬃrme lui avoir fait savoir en août 2016 quelles devaient, à son sens, être

21

122     application de la cirft et de la ciedr (ord. 19 IV 17)

les modalités de cet arbitrage. Elle indique que ce n’est qu’en octobre 2016
que la Fédération de Russie a exprimé « clairement son intention de par-
ticiper à une procédure d’arbitrage à condition que les Parties trouvent un
accord sur son organisation » et a présenté une contre-proposition par-
tielle. L’Ukraine assure qu’elle a continué de tenir des réunions et d’avoir
des échanges diplomatiques avec la Fédération de Russie pour tenter
d’organiser l’arbitrage de manière concertée. Selon elle, cependant, aucun
accord n’a pu être trouvé. L’Ukraine soutient que, si les Parties ne sont
jamais parvenues à s’entendre à cet égard, c’est avant tout parce que la
Fédération de Russie a atermoyé pendant des mois et que plusieurs ques-
tions importantes demeuraient source de divergences. Plus de six mois
s’étant écoulés depuis sa demande d’arbitrage sans que les Parties ne s’ac-
cordent sur l’organisation de la procédure, l’Ukraine fait valoir que les
conditions procédurales énoncées au paragraphe 1 de l’article 24 de la
CIRFT étaient remplies lorsqu’elle a saisi la Cour.

                                      *
   49. La Fédération de Russie, pour sa part, soutient que l’Ukraine n’a
pas satisfait à l’obligation de négocier que lui impose l’article 24 de la
CIRFT. En particulier, elle aﬃrme, premièrement, que l’Ukraine n’a pas
négocié de bonne foi sur le fond de son grief, à savoir que la Fédération
de Russie aurait manqué aux obligations découlant de la convention, et,
deuxièmement, que l’Ukraine n’a pas davantage fait d’eﬀorts de bonne
foi pour chercher à mettre en place un tribunal arbitral.
   50. S’agissant du premier argument, la Fédération de Russie expose
que, tout au long de leurs échanges de notes diplomatiques, l’Ukraine n’a
fait que mettre en avant sa propre position sans manifester aucune volonté
d’engager un véritable dialogue avec elle sur les questions pertinentes. En
particulier, la Fédération de Russie aﬃrme que l’Ukraine n’a cessé de
formuler des griefs qui dépassaient largement le champ d’application de
la convention. Selon elle, la quasi-totalité des notes diplomatiques de
l’Ukraine, censées porter sur des questions relevant de la convention,
étaient tissées d’accusations en rapport avec l’interdiction du recours à la
force, formulées contre la Fédération de Russie. Celle-ci aﬃrme avoir
demandé à plusieurs reprises à l’Ukraine de lui fournir des preuves maté-
rielles ainsi que des informations et des données exhaustives permettant
de vériﬁer la véracité de ses assertions. La Fédération de Russie soutient
que, si les faits allégués avaient été étayés par de tels éléments, elle aurait
alors pris les mesures voulues, comme l’exige la convention. L’Ukraine
n’aurait toutefois pas donné suite à ces demandes, rendant inutile le nou-
veau cycle de négociations qui était envisagé.

   51. S’agissant du second argument, la Fédération de Russie fait valoir,
en particulier, que l’Ukraine n’a jamais fait de propositions concrètes
pour un arbitrage concerté. Selon elle, le recours à une chambre ad hoc de
la Cour proposé par l’Ukraine ne saurait être considéré comme un arbi-

22

123     application de la cirft et de la ciedr (ord. 19 IV 17)

trage au sens de l’article 24 de la CIRFT. La Fédération de Russie aﬃrme
que c’est elle qui a présenté des projets détaillés d’accord d’arbitrage,
assortis de règles de procédure y aﬀérentes, en vue de répondre aux pré-
occupations de l’Ukraine. Elle ajoute que l’Ukraine ne lui a jamais adressé
d’observations précises sur les projets ainsi proposés.


                                     * *
   52. La Cour constate qu’il ressort du dossier de l’aﬀaire que les ques-
tions relatives à l’application de la CIRFT en ce qui concerne la situation
dans l’est de l’Ukraine ont été soulevées lors de communications et négo-
ciations bilatérales entre les Parties. En particulier, l’Ukraine a adressé le
28 juillet 2014 une note diplomatique à la Fédération de Russie, dans
laquelle elle lui reprochait de manquer à ses obligations en vertu de la
CIRFT. Par une note diplomatique en date du 15 octobre 2015, la Fédé-
ration de Russie a contesté les griefs formulés par l’Ukraine. D’autres
échanges diplomatiques ont suivi, dans lesquels l’Ukraine faisait spéciﬁ-
quement référence à de prétendus manquements par la Fédération de
Russie à ses obligations au titre de la CIRFT. En outre, sur une période
de deux années, les Parties se sont réunies à quatre reprises pour des
négociations spécialement consacrées à la CIRFT.
   Ces faits démontrent que, avant le dépôt de la requête en l’espèce,
l’Ukraine et la Fédération de Russie avaient mené des négociations concer-
nant la question du respect par la seconde des obligations de fond lui incom-
bant au titre de la CIRFT. Il semble ressortir des éléments versés au dossier
que ces questions n’ont pu alors être résolues par voie de négociation.
   53. En ce qui concerne la condition préalable relative à la soumission
du diﬀérend à l’arbitrage, la Cour relève que, par une note verbale en date
du 19 avril 2016, l’Ukraine a présenté une demande d’arbitrage à la Fédé-
ration de Russie. Celle-ci a répondu par une note verbale en date du
23 juin 2016, dans laquelle elle proposait de tenir un mois plus tard une
réunion pour discuter des « questions concernant la mise en place » d’un
arbitrage. Par une note verbale en date du 31 août 2016, l’Ukraine a pro-
posé à la Fédération de Russie d’avoir recours à une chambre ad hoc de
cette Cour. Par une note verbale en date du 3 octobre 2016, la Fédération
de Russie a rejeté cette proposition et présenté son propre projet d’accord
d’arbitrage, assorti de règles de procédure y aﬀérentes. Lors d’une réu-
nion tenue le 18 octobre 2016, les Parties ont débattu de l’organisation de
l’arbitrage, mais sans parvenir à s’entendre. Les échanges qu’elles ont eus
par la suite ne leur ont pas permis de sortir de l’impasse. Il apparaît que,
dans les six mois qui ont suivi la date de la demande d’arbitrage, les Par-
ties n’ont pu organiser celui-ci de manière concertée.
   54. Les éléments susmentionnés suﬃsent à ce stade pour établir prima
facie qu’il a été satisfait aux conditions procédurales préalables à la sai-
sine de la Cour qui sont énoncées au paragraphe 1 de l’article 24 de la
CIRFT.

23

124     application de la cirft et de la ciedr (ord. 19 IV 17)

b) La convention internationale sur l’élimination de toutes les formes de
   discrimination raciale
   55. En ce qui concerne les conditions procédurales prévues par l’ar-
ticle 22 de la CIEDR, l’Ukraine soutient qu’elle « a déployé d’importants
eﬀorts pour régler le diﬀérend par voie de négociation, notamment en
échangeant plus de vingt notes diplomatiques et en participant à trois cycles
de négociations bilatérales ». Elle renvoie en particulier à une note diploma-
tique datée du 23 septembre 2014, dans laquelle elle a « appel[é] l’attention
de la Russie sur un certain nombre de violations de la [CIEDR] ». Elle
aﬃrme cependant que la Fédération de Russie n’a pas répondu à la plupart
de ses communications, qu’elle s’est refusée à aborder le fond du diﬀérend
et n’a à aucun moment négocié de manière constructive. La Fédération de
Russie n’aurait pas discuté en détail les demandes présentées par l’Ukraine
et aurait éludé tout débat de fond sur les points pertinents. Selon l’Ukraine,
lors des trois cycles de négociations bilatérales tenus à Minsk pour tenter de
régler le diﬀérend, la « Fédération de Russie n’a jamais apporté de réponse
claire et précise aux questions soulevées par l’Ukraine ». L’Ukraine allègue
que, tout en refusant d’engager une discussion sérieuse sur les problèmes de
discrimination en Crimée, la Fédération de Russie a poursuivi et intensiﬁé
son régime de discrimination à l’égard des Tatars de Crimée et des Ukrai-
niens de souche en Crimée. Il est donc apparu que « toute nouvelle négocia-
tion serait inutile et préjudiciable aux personnes vivant sous un régime
d’occupation discriminatoire ». Selon l’Ukraine, les conditions procédurales
prévues par l’article 22 de la CIEDR ont donc été remplies.
   56. L’Ukraine aﬃrme en outre que c’est à tort que la Fédération de
Russie soutient que la demanderesse devait à la fois épuiser les négocia-
tions bilatérales et saisir le comité pour l’élimination de la discrimination
raciale institué en vertu de la convention (ci-après, « le comité de la
CIEDR »). En tout état de cause, la question de savoir si les conditions
préalables énoncées à l’article 22 de la CIEDR sont ou non cumulatives
ne relève pas, selon l’Ukraine, de la phase actuelle de la procédure, qui
exige seulement l’établissement d’une compétence prima facie.

                                      *
   57. La Fédération de Russie, pour sa part, fait valoir que l’Ukraine n’a
satisfait à aucune des conditions procédurales posées à l’article 22 de la
CIEDR. Premièrement, elle soutient qu’aucun élément ne démontre qu’il
y aurait eu une « véritable tentative de négocier ». Elle reconnaît que, pen-
dant deux ans et demi, des échanges ont eu lieu entre les Parties, sous la
forme de notes verbales et de trois cycles de réunions, mais aﬃrme que
l’Ukraine s’est limitée à faire état d’un certain nombre d’accusations, qui
n’ont cessé d’évoluer d’une note verbale à une autre, de sorte que les posi-
tions des deux Parties sur les questions en litige n’ont pas pu être arrêtées.
Deuxièmement, la Fédération de Russie fait observer que l’Ukraine n’a
pas saisi le comité de la CIEDR de ses allégations, alors que les articles 11

24

125     application de la cirft et de la ciedr (ord. 19 IV 17)

à 13 de la convention organisent une procédure spéciﬁque de plainte
interétatique devant cet organe. Elle ajoute que, lors des échanges diplo-
matiques, elle avait expressément rappelé à l’Ukraine, le 27 novembre 2014,
que celle-ci devait suivre cette procédure. Elle rappelle que le comité de la
CIEDR peut déclencher une procédure d’intervention d’urgence lors-
qu’une situation exige « une attention immédiate pour empêcher ou limi-
ter l’extension ou le nombre de violations graves de la convention ».
   58. La Fédération de Russie est d’avis que les deux conditions préa-
lables énoncées à l’article 22 de la CIEDR –– à savoir le recours aux
négociations et aux procédures expressément prévues par la conven-
tion –– sont cumulatives. Elle fait observer que la Cour a reconnu dans sa
jurisprudence que, à l’époque où cette convention a été rédigée, l’idée de
consentir au règlement obligatoire des diﬀérends par ses soins n’était pas
facilement acceptable pour nombre d’Etats, ce qui explique que des limi-
tations supplémentaires au recours au règlement judiciaire aient été pré-
vues — sous la forme de négociations préalables et d’autres procédures de
règlement des diﬀérends non assorties de délais — dans le but de recueillir
une plus large adhésion des Etats à la CIEDR.

                                     * *
   59. La Cour rappelle avoir déjà conclu par le passé que l’article 22 de
la CIEDR établissait des conditions préalables à sa saisine (voir Applica-
tion de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale (Géorgie c. Fédération de Russie), exceptions pré-
liminaires, arrêt, C.I.J. Recueil 2011 (I), p. 128, par. 141). Elle constate
qu’il ressort du dossier de l’aﬀaire que des questions relatives à l’applica-
tion de la CIEDR en ce qui concerne la situation en Crimée ont été sou-
levées lors de communications et négociations bilatérales entre les Parties,
qui ont échangé de nombreuses notes diplomatiques et tenu trois cycles
de négociations bilatérales sur ce sujet. Ces faits démontrent que, avant le
dépôt de la requête, l’Ukraine et la Fédération de Russie avaient mené
des négociations concernant la question du respect par la seconde des
obligations de fond lui incombant au titre de la CIEDR. Il ressort des
éléments versés au dossier que ces questions n’avaient pas été résolues par
voie de négociation au moment du dépôt de la requête.

  60. L’article 22 de la CIEDR mentionne également les « procédures
expressément prévues » par celle-ci. Selon l’article 11 de la CIEDR, « [s]i
un Etat partie estime qu’un autre Etat également partie n’applique pas les
dispositions de la Convention », la question peut être portée à l’attention
du comité de la CIEDR. Ni l’une ni l’autre des Parties n’avance que les
questions en litige ont été portées à l’attention du comité de la CIEDR.
Bien que toutes deux conviennent que les négociations et le recours aux
procédures visées à l’article 22 de la CIEDR constituent des conditions
préalables à sa saisine, elles ne s’accordent pas sur le caractère alternatif
ou cumulatif de ces conditions. La Cour est d’avis qu’elle n’a pas à se

25

126     application de la cirft et de la ciedr (ord. 19 IV 17)

prononcer sur cette question à ce stade de la procédure. En conséquence,
le fait que l’Ukraine n’ait pas saisi le comité de la CIEDR ne l’empêche
pas de conclure à sa compétence prima facie.

  61. La Cour considère, compte tenu de tout ce qui précède, que les
conditions préalables à sa saisine prévues par l’article 22 de la CIEDR
sont remplies prima facie.

             4. Conclusion quant à la compétence prima facie
   62. A la lumière de ce qui précède, la Cour estime que, prima facie, elle
a compétence en vertu du paragraphe 1 de l’article 24 de la CIRFT et de
l’article 22 de la CIEDR pour connaître de l’aﬀaire dans la mesure où le
diﬀérend entre les Parties concerne « l’interprétation ou l’application » de
ces conventions.

          II. Les droits dont la protection est recherchée
                       et les mesures demandées

                          1. Introduction générale
   63. Le pouvoir d’indiquer des mesures conservatoires que la Cour tient
de l’article 41 de son Statut a pour objet de sauvegarder, dans l’attente de
sa décision sur le fond de l’aﬀaire, les droits revendiqués par chacune des
parties. Il s’ensuit que la Cour doit se préoccuper de sauvegarder par de
telles mesures les droits que l’arrêt qu’elle aura ultérieurement à rendre
pourrait reconnaître à l’une ou à l’autre des parties. Aussi ne peut-elle
exercer ce pouvoir que si elle estime que les droits allégués par la partie
demanderesse sont au moins plausibles (voir, par exemple, Immunités et
procédures pénales (Guinée équatoriale c. France), mesures conservatoires,
ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1165, par. 71).
   64. Cependant, à ce stade de la procédure, la Cour n’est pas appelée à
se prononcer déﬁnitivement sur le point de savoir si les droits que
l’Ukraine souhaite voir protégés existent ; il lui faut seulement déterminer
si les droits que l’Ukraine revendique au fond et dont elle sollicite la pro-
tection sont plausibles (voir, par exemple, ibid., p. 1167, par. 78). En
outre, un lien doit exister entre les droits dont la protection est recherchée
et les mesures conservatoires sollicitées (ibid., p. 1166, par. 72).

            2. La convention internationale pour la répression
                     du financement du terrorisme
   65. Dans sa requête, l’Ukraine revendique des droits qu’elle estime
tenir des articles 8, 9, 10, 11, 12 et 18 de la CIRFT. Cela étant, aux ﬁns de
sa demande en indication de mesures conservatoires, elle ne se fonde que
sur l’article 18 de cette convention pour identiﬁer les droits dont elle sol-
licite la protection dans l’attente de la décision sur le fond de l’aﬀaire.

26

127     application de la cirft et de la ciedr (ord. 19 IV 17)

   66. L’Ukraine aﬃrme que, en vertu de l’article 18 de la CIRFT, elle a
droit à ce que la Fédération de Russie coopère à la prévention du ﬁnan-
cement du terrorisme, c’est-à-dire la fourniture ou la réunion de fonds
dans l’intention de les voir utilisés, ou en sachant qu’ils seront utilisés,
pour commettre les actes de terrorisme déﬁnis aux alinéas a) et b) du
paragraphe 1 de l’article 2 de la convention. A titre d’exemples de tels
actes commis sur son territoire, l’Ukraine mentionne en particulier :
a) l’attentat à la bombe perpétré contre des manifestants paciﬁques à
Kharkiv ; b) le bombardement de Marioupol ; c) les attaques contre Vol-
novakha et Kramatorsk ; et d) la destruction de l’avion de la Malaysia
Airlines assurant le vol MH17, autant d’actes qui ont, selon elle, plausi-
blement été commis dans « l’intention de tuer ou de blesser grièvement
des civils » et étaient tous plausiblement destinés « à intimider une popu-
lation ».
   67. L’Ukraine soutient qu’une situation de conﬂit armé n’exclut pas
l’application de la CIRFT. Selon elle, le droit international humanitaire
n’est pas le seul droit applicable dans les situations de conﬂit armé. La
CIRFT s’applique aussi dans pareilles situations, dès lors que les per-
sonnes attaquées ne participent pas directement au conﬂit armé. Des
civils qui vivent loin des zones de combat et ne prennent pas directement
part aux hostilités peuvent être victimes d’attentats terroristes ﬁnancés
par des acteurs extérieurs fournissant du matériel de guerre. L’Ukraine
fait valoir que les obligations découlant de la CIRFT sont diﬀérentes de
celles découlant du droit international humanitaire, car cette convention
traite du ﬁnancement du terrorisme, « sujet qui n’est pas du tout couvert
par les règles régissant les conﬂits armés ».
   68. L’Ukraine soutient que, compte tenu des éléments de preuve versés
au dossier, « il est bien plus que simplement « plausible » » que la Fédéra-
tion de Russie a eu et continue d’avoir un comportement prohibé par la
CIRFT. Elle aﬃrme que diverses « organisations internationales extrême-
ment ﬁables » ont constaté que la Fédération de Russie « ﬁnance ses inter-
médiaires en Ukraine depuis de nombreuses années ». A cet égard, elle
renvoie, notamment, aux bulletins de la Mission spéciale d’observation de
l’Organisation pour la sécurité et la coopération en Europe (OSCE) pré-
cisant que de nombreux convois militaires comprenant des chars, des
véhicules blindés de transport de troupes et des pièces d’artillerie lourde
avaient quitté le territoire russe pour franchir la frontière ukrainienne.

                                     *
   69. La Fédération de Russie avance que les droits spéciﬁques que
l’Ukraine prétend tenir de la CIRFT ne sont pas plausibles. S’agissant, en
particulier, du droit à la coopération au titre de l’article 18 de la conven-
tion, qui est « le seul droit que l’Ukraine fait valoir dans le cadre de la
présente demande », elle explique que ce droit est lié à l’existence du ﬁnan-
cement d’actes de terrorisme au sens de l’article 2. Or, selon elle, aucune
des allégations d’actes de terrorisme, tels que visés dans la convention, qui

27

128      application de la cirft et de la ciedr (ord. 19 IV 17)

auraient été commis sur le territoire de l’Ukraine n’est plausible. La Fédé-
ration de Russie soutient que les victimes civiles mentionnées par l’Ukraine
dans sa demande en indication de mesures conservatoires étaient dues aux
tirs d’artillerie sans discrimination sur des zones sous le contrôle des deux
camps et non à des actes de terrorisme au sens de l’article 2. Elle ajoute à
cet égard que les éléments de preuve produits par l’Ukraine elle-même
montrent que celle-ci s’est tout autant livrée à de tels actes.
   70. La Fédération de Russie aﬃrme que l’Ukraine a présenté l’aﬀaire
sous un faux jour en cherchant à tort à invoquer la CIRFT. Selon elle, les
faits de l’espèce relèvent directement du droit international humanitaire. La
Fédération de Russie rappelle que, dans les rapports relatifs aux droits de
l’homme qu’elles ont rédigés, des organisations telles que le Haut-
Commissariat des Nations Unies aux droits de l’homme (HCNUDH),
l’OSCE et le Comité international de la Croix-Rouge (CICR) font référence
à la nécessité de « respecter le droit international humanitaire » et à des « vio-
lations des principes de distinction, de proportionnalité et de précaution pré-
vus par le droit international humanitaire », mais ne qualiﬁent jamais ces
actes d’actes de terrorisme. La Fédération de Russie aﬃrme que les attaques
menées dans des zones résidentielles ne relèvent pas plausiblement de la
CIRFT, mais, de manière évidente, du droit international humanitaire.
   71. Selon la Fédération de Russie, premièrement, il ne peut lui être fait
grief d’avoir manqué à ses obligations en vertu de l’article 18 de la CIRFT,
puisqu’il n’a pas été démontré que les groupes armés présents en Ukraine
orientale commettaient des actes de terrorisme. Deuxièmement, la Fédé-
ration de Russie rappelle sa position, selon laquelle la convention impose
aux Etats de coopérer pour prévenir et réprimer le ﬁnancement par des
personnes privées d’activités terroristes. En tout état de cause, elle sou-
tient qu’aucune des allégations de ﬁnancement qu’elle aurait apporté au
terrorisme au sens du paragraphe 1 de l’article 2 de la CIRFT n’est plau-
sible. Elle rappelle que l’article 2 vise uniquement les fonds fournis dans
l’intention de les voir utilisés ou en sachant qu’ils seront utilisés pour des
actes de terrorisme, et estime qu’aucun élément montrant qu’elle aurait à
dessein fourni des fonds destinés à la commission des actes de terrorisme
allégués n’a été produit.

                                       * *
   72. La Cour note que la CIRFT impose aux Etats parties un certain
nombre d’obligations en ce qui concerne la prévention et la répression du
ﬁnancement du terrorisme. Cela étant, aux ﬁns de sa demande en indica-
tion de mesures conservatoires, l’Ukraine ne se fonde que sur l’article 18 de
cette convention pour énoncer les droits qu’elle invoque et les obligations
correspondantes de la Fédération de Russie. L’article 18 se lit comme suit :
         « 1. Les Etats Parties coopèrent pour prévenir les infractions visées à
      l’article 2 en prenant toutes les mesures possibles, notamment en adap-
      tant si nécessaire leur législation interne, aﬁn d’empêcher et de contre-

28

129      application de la cirft et de la ciedr (ord. 19 IV 17)

      carrer la préparation sur leurs territoires respectifs d’infractions devant
      être commises à l’intérieur ou à l’extérieur de ceux-ci, notamment :
      a) des mesures interdisant sur leur territoire les activités illégales de
          personnes et d’organisations qui, en connaissance de cause, encou-
          ragent, fomentent, organisent ou commettent des infractions
          visées à l’article 2 ;
      b) des mesures faisant obligation aux institutions ﬁnancières et aux
          autres professions intervenant dans les opérations ﬁnancières
          d’utiliser les moyens disponibles les plus eﬃcaces pour identiﬁer
          leurs clients habituels ou occasionnels, ainsi que les clients dans
          l’intérêt desquels un compte est ouvert, d’accorder une attention
          particulière aux opérations inhabituelles ou suspectes et de signaler
          les opérations présumées découler d’activités criminelles. A cette
          ﬁn, les Etats Parties doivent envisager :
            i) d’adopter des réglementations interdisant l’ouverture
               de comptes dont le titulaire ou le bénéﬁciaire n’est pas identi-
               ﬁé ni identiﬁable et des mesures garantissant que ces institu-
               tions vériﬁent l’identité des véritables détenteurs de ces
               opérations ;
           ii) s’agissant de l’identiﬁcation des personnes morales, d’exiger
               que les institutions ﬁnancières prennent, si nécessaire, des
               mesures pour vériﬁer l’existence et la structure juridiques du
               client en obtenant d’un registre public ou du client, ou des
               deux, une preuve de la constitution en société comprenant
               notamment des renseignements concernant le nom du client,
               sa forme juridique, son adresse, ses dirigeants et les disposi-
               tions régissant le pouvoir d’engager la personne morale ;
          iii) d’adopter des réglementations qui imposent aux institutions
               ﬁnancières l’obligation de signaler promptement aux autorités
               compétentes toutes les opérations complexes, inhabituelles,
               importantes, et tous les types inhabituels d’opérations, lors-
               qu’elles n’ont pas de cause économique ou licite apparente,
               sans crainte de voir leur responsabilité pénale ou civile engagée
               pour violation des règles de conﬁdentialité, si elles rapportent
               de bonne foi leurs soupçons ;
          iv) d’exiger des institutions ﬁnancières qu’elles conservent, pen-
               dant au moins cinq ans, toutes les pièces nécessaires se rappor-
               tant aux opérations tant internes qu’internationales.
         2. Les Etats Parties coopèrent également à la prévention des infrac-
      tions visées à l’article 2 en envisageant :
      a) des mesures pour la supervision de tous les organismes de trans-
          fert monétaire, y compris, par exemple, l’agrément de ces orga-
          nismes ;
      b) des mesures réalistes qui permettent de détecter ou de surveiller le
          transport physique transfrontière d’espèces et d’eﬀets au porteur
          négociables, sous réserve qu’elles soient assujetties à des garanties

29

130      application de la cirft et de la ciedr (ord. 19 IV 17)

          strictes visant à assurer que l’information est utilisée à bon escient
          et qu’elles n’entravent en aucune façon la libre circulation des
          capitaux.
         3. Les Etats Parties coopèrent en outre à la prévention des infrac-
      tions visées à l’article 2 en échangeant des renseignements exacts et
      vériﬁés conformément à leur législation interne et en coordonnant les
      mesures administratives et autres mesures prises, le cas échéant, aﬁn
      de prévenir la commission des infractions visées à l’article 2, et
      notamment en :
      a) établissant et maintenant des canaux de communication entre
          leurs organismes et services compétents aﬁn de faciliter l’échange
          sûr et rapide d’informations sur tous les aspects des infractions
          visées à l’article 2 ;
      b) coopérant entre eux pour mener des enquêtes relatives aux infrac-
          tions visées à l’article 2 portant sur :
            i) l’identité, les coordonnées et les activités des personnes dont il
               est raisonnable de soupçonner qu’elles ont participé à la com-
               mission de telles infractions ;
           ii) les mouvements de fonds en rapport avec la commission de ces
               infractions.
         4. Les Etats Parties peuvent échanger des informations par l’inter-
      médiaire de l’Organisation internationale de police criminelle (Inter-
      pol). »
  73. L’article 18 doit être lu conjointement avec l’article 2 de la CIRFT,
étant donné qu’il y est précisé que les Etats sont tenus de coopérer pour
prévenir les infractions visées à l’article 2, qui est libellé comme suit :
         « 1. Commet une infraction au sens de la présente Convention
      toute personne qui, par quelque moyen que ce soit, directement ou
      indirectement, illicitement et délibérément, fournit ou réunit des
      fonds dans l’intention de les voir utilisés ou en sachant qu’ils seront
      utilisés, en tout ou partie, en vue de commettre :
      a) un acte qui constitue une infraction au regard et selon la déﬁnition
          de l’un des traités énumérés en annexe ;
      b) tout autre acte destiné à tuer ou blesser grièvement un civil, ou
          toute autre personne qui ne participe pas directement aux hostili-
          tés dans une situation de conﬂit armé, lorsque, par sa nature ou
          son contexte, cet acte vise à intimider une population ou à
          contraindre un gouvernement ou une organisation internationale
          à accomplir ou à s’abstenir d’accomplir un acte quelconque
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        3. Pour qu’un acte constitue une infraction au sens du para-
      graphe 1, il n’est pas nécessaire que les fonds aient été eﬀectivement
      utilisés pour commettre une infraction visée aux alinéas a) ou b) du
      paragraphe 1 du présent article.

30

131      application de la cirft et de la ciedr (ord. 19 IV 17)

        4. Commet également une infraction quiconque tente de com-
      mettre une infraction au sens du paragraphe 1 du présent article.
        5. Commet également une infraction quiconque :
      a) participe en tant que complice à une infraction au sens des para-
         graphes 1 ou 4 du présent article ;
      b) organise la commission d’une infraction au sens des paragraphes 1
         ou 4 du présent article ou donne l’ordre à d’autres personnes de
         la commettre ;
      c) contribue à la commission de l’une ou plusieurs des infractions
         visées aux paragraphes 1 ou 4 du présent article par un groupe de
         personnes agissant de concert. Ce concours doit être délibéré et
         doit :
           i) soit viser à faciliter l’activité criminelle du groupe ou en servir
              le but, lorsque cette activité ou ce but supposent la commission
              d’une infraction au sens du paragraphe 1 du présent article ;
          ii) soit être apporté en sachant que le groupe a l’intention de com-
              mettre une infraction au sens du paragraphe 1 du présent
              article. »
Selon le paragraphe 1 de l’article premier de la convention, la notion de
« fonds » à laquelle renvoie l’article 2
      « s’entend des biens de toute nature, corporels ou incorporels, mobi-
      liers ou immobiliers, acquis par quelque moyen que ce soit, et des
      documents ou instruments juridiques sous quelque forme que ce soit,
      y compris sous forme électronique ou numérique, qui attestent un
      droit de propriété ou un intérêt sur ces biens, et notamment les cré-
      dits bancaires, les chèques de voyage, les chèques bancaires, les man-
      dats, les actions, les titres, les obligations, les traites et les lettres de
      crédit, sans que cette énumération soit limitative ».
   74. Ainsi, les obligations qui découlent de l’article 18 et les droits cor-
respondants n’existent que relativement aux actes visés à l’article 2, à
savoir la fourniture ou la réunion de fonds dans l’intention de les voir
utilisés ou en sachant qu’ils seront utilisés pour commettre des actes visés
aux alinéas a) et b) du paragraphe 1 dudit article. En conséquence, dans
le contexte d’une demande en indication de mesures conservatoires, un
Etat partie à la convention ne peut se fonder sur l’article 18 pour exiger
d’un autre Etat partie qu’il coopère avec lui en vue de prévenir un certain
type d’actes que s’il est plausible que les actes en cause puissent constituer
des infractions au sens de l’article 2 de la CIRFT.
   75. En l’espèce, les actes auxquels l’Ukraine se réfère (voir le para-
graphe 66 ci-dessus) ont fait un grand nombre de morts et de blessés dans
la population civile. Cela étant, aﬁn de déterminer si les droits dont
l’Ukraine recherche la protection sont au moins plausibles, il est néces-
saire de rechercher s’il existe des raisons suﬃsantes pour considérer que
les autres éléments ﬁgurant au paragraphe 1 de l’article 2, tels que les
éléments de l’intention ou de la connaissance qui ont été mentionnés

31

132       application de la cirft et de la ciedr (ord. 19 IV 17)

ci-dessus (voir le paragraphe 74), et celui relatif au but auquel il est fait
référence à l’alinéa b) dudit paragraphe, sont réunis. A ce stade de la
procédure, l’Ukraine n’a pas soumis à la Cour de preuves oﬀrant une
base suﬃsante pour que la réunion de ces éléments puisse être jugée
plausible.
   76. En conséquence, la Cour conclut que les conditions requises pour
l’indication de mesures conservatoires relativement aux droits invoqués
par l’Ukraine sur le fondement de la CIRFT ne sont pas remplies.
   77. La conclusion qui précède est sans préjudice de l’obligation pour
les Parties de se conformer aux exigences de la CIRFT, et en particulier
de son article 18.

     3. La convention internationale sur l’élimination de toutes les formes
                           de discrimination raciale
   78. Dans sa requête, l’Ukraine revendique des droits qu’elle estime
tenir des articles 2, 3, 4, 5 et 6 de la CIEDR. Cela étant, aux ﬁns de sa
demande en indication de mesures conservatoires, elle se fonde exclusive-
ment sur les articles 2 et 5 de la convention pour identiﬁer les droits
qu’elle cherche à sauvegarder dans l’attente d’une décision sur le fond
(voir le paragraphe 80 ci-dessous). L’Ukraine aﬃrme que chacune des
mesures qu’elle a demandées se rapporte auxdits droits. A cet égard, elle
rappelle qu’elle prie la Cour d’ordonner à la Fédération de Russie de
s’abstenir de tout acte de discrimination raciale, de suspendre la décision
interdisant le Majlis des Tatars de Crimée, de prendre toutes les mesures
nécessaires pour mettre ﬁn aux disparitions de Tatars de Crimée et de
lever les restrictions relatives à l’enseignement en langue ukrainienne.

                                       *
   79. La Fédération de Russie estime que les droits que l’Ukraine reven-
dique ne sont pas plausibles et ne sont pas fondés sur une interprétation
possible de la CIEDR. Elle explique qu’il ne suﬃt pas d’alléguer qu’une
personne a subi un préjudice ou qu’il a été porté atteinte à l’un des droits
qu’elle tient de la convention. Il faut démontrer que ce préjudice ou cette
atteinte à un droit est de nature discriminatoire. Or, selon la Fédération de
Russie, l’Ukraine n’a pas établi le grief qu’elle lui fait d’avoir adopté des
mesures aﬀectant de manière discriminatoire les communautés tatare et
ukrainienne, révélatrices d’une diﬀérence de traitement entre ces commu-
nautés et les autres résidents de la Crimée. Mettant l’accent sur les articles 2
et 5 de la CIEDR, la Fédération de Russie considère que l’Ukraine se
contente de dresser une liste d’allégations de violations de droits de l’homme
qui auraient aﬀecté des personnes d’origine tatare ou ukrainienne ; à aucun
moment, l’Ukraine n’explique en quoi ces violations alléguées seraient
constitutives de discrimination raciale au sens de la CIEDR.

                                      * *

32

133      application de la cirft et de la ciedr (ord. 19 IV 17)

   80. La Cour note que la CIEDR impose aux Etats parties un certain
nombre d’obligations en ce qui concerne l’élimination de la discrimina-
tion raciale sous toutes ses formes et dans toutes ses manifestations. Aux
ﬁns de la convention, les termes « discrimination raciale » incluent la
discrimination fondée sur l’origine ethnique (article premier, para-
graphe 1). Les articles 2 et 5 de la convention, invoqués par l’Ukraine aux
ﬁns de sa demande en indication de mesures conservatoires, se lisent
comme suit :
                                      « Article 2
         1. Les Etats parties condamnent la discrimination raciale et s’en-
      gagent à poursuivre par tous les moyens appropriés et sans retard
      une politique tendant à éliminer toute forme de discrimination raciale
      et à favoriser l’entente entre toutes les races, et, à cette ﬁn :
      a) chaque Etat partie s’engage à ne se livrer à aucun acte ou pratique
          de discrimination raciale contre des personnes, groupes de per-
          sonnes ou institutions et à faire en sorte que toutes les autorités
          publiques et institutions publiques, nationales et locales, se confor-
          ment à cette obligation ;
      b) chaque Etat partie s’engage à ne pas encourager, défendre ou
          appuyer la discrimination raciale pratiquée par une personne ou
          une organisation quelconque ;
      c) chaque Etat partie doit prendre des mesures eﬃcaces pour revoir
          les politiques gouvernementales nationales et locales et pour modi-
          ﬁer, abroger ou annuler toute loi et toute disposition réglementaire
          ayant pour eﬀet de créer la discrimination raciale ou de la perpé-
          tuer là où elle existe ;
      d) chaque Etat partie doit, par tous les moyens appropriés, y com-
          pris, si les circonstances l’exigent, des mesures législatives, inter-
          dire la discrimination raciale pratiquée par des personnes, des
          groupes ou des organisations et y mettre ﬁn ;
      e) chaque Etat partie s’engage à favoriser, le cas échéant, les organi-
          sations et mouvements intégrationnistes multiraciaux et autres
          moyens propres à éliminer les barrières entre les races, et à décou-
          rager ce qui tend à renforcer la division raciale.
         2. Les Etats parties prendront, si les circonstances l’exigent, dans
      les domaines social, économique, culturel et autres, des mesures
      spéciales et concrètes pour assurer comme il convient le développe-
      ment ou la protection de certains groupes raciaux ou d’individus
      appartenant à ces groupes en vue de leur garantir, dans des
      conditions d’égalité, le plein exercice des droits de l’homme et
      des libertés fondamentales. Ces mesures ne pourront en aucun
      cas avoir pour eﬀet le maintien de droits inégaux ou distincts pour
      les divers groupes raciaux, une fois atteints les objectifs auxquels elles
      répondaient. »


33

134      application de la cirft et de la ciedr (ord. 19 IV 17)

                                       « Article 5
         Conformément aux obligations fondamentales énoncées à l’ar-
      ticle 2 de la présente Convention, les Etats parties s’engagent à inter-
      dire et à éliminer la discrimination raciale sous toutes ses formes et à
      garantir le droit de chacun à l’égalité devant la loi sans distinction de
      race, de couleur ou d’origine nationale ou ethnique, notamment dans
      la jouissance des droits suivants :
      a) droit à un traitement égal devant les tribunaux et tout autre organe
          administrant la justice ;
      b) droit à la sûreté de la personne et à la protection de l’Etat
          contre les voies de fait ou les sévices de la part soit de fonction-
          naires du gouvernement, soit de tout individu, groupe ou
          institution ;
      c) droits politiques, notamment droit de participer aux élections
          — de voter et d’être candidat — selon le système du suﬀrage
          universel et égal, droit de prendre part au gouvernement ainsi
          qu’à la direction des aﬀaires publiques, à tous les échelons, et
          droit d’accéder, dans des conditions d’égalité, aux fonctions
          publiques ;
      d) autres droits civils, notamment :
              i) droit de circuler librement et de choisir sa résidence à l’inté-
                 rieur d’un Etat ;
             ii) droit de quitter tout pays, y compris le sien, et de revenir
                 dans son pays ;
            iii) droit à une nationalité ;
            iv) droit de se marier et de choisir son conjoint ;
             v) droit de toute personne, aussi bien seule qu’en association, à
                 la propriété ;
            vi) droit d’hériter ;
           vii) droit à la liberté de pensée, de conscience et de religion ;

         viii) droit à la liberté d’opinion et d’expression ;
          ix) droit à la liberté de réunion et d’association paciﬁques ;
      e) droits économiques, sociaux et culturels, notamment :
            i) droits au travail, au libre choix de son travail, à des condi-
               tions équitables et satisfaisantes de travail, à la protection
               contre le chômage, à un salaire égal pour un travail égal, à
               une rémunération équitable et satisfaisante ;
           ii) droit de fonder des syndicats et de s’aﬃlier à des syndicats ;
          iii) droit au logement ;
          iv) droit à la santé, aux soins médicaux, à la sécurité sociale et
               aux services sociaux ;
           v) droit à l’éducation et à la formation professionnelle ;
          vi) droit de prendre part, dans des conditions d’égalité, aux acti-
               vités culturelles ;
      f) droit d’accès à tous lieux et services destinés à l’usage du public,

34

135      application de la cirft et de la ciedr (ord. 19 IV 17)

         tels que moyens de transport, hôtels, restaurants, cafés, spectacles
         et parcs. »
   81. La Cour fait observer qu’il existe une corrélation entre le respect
des droits des individus, les obligations incombant aux Etats parties au
titre de la CIEDR et le droit qu’ont ceux-ci de demander l’exécution de
ces obligations (voir Application de la convention internationale sur l’élimi-
nation de toutes les formes de discrimination raciale (Géorgie c. Fédération
de Russie), mesures conservatoires, ordonnance du 15 octobre 2008,
C.I.J. Recueil 2008, p. 391-392, par. 126).
   82. La Cour note que les articles 2 et 5 de la CIEDR visent à protéger
les individus contre la discrimination raciale. En conséquence, dans le
contexte d’une demande en indication de mesures conservatoires, un Etat
partie à la convention ne peut se prévaloir des droits que lui confèrent les
articles 2 et 5 que s’il est plausible que les actes qu’il allègue puissent consti-
tuer des actes de discrimination raciale au sens de la convention.
   83. En l’espèce, sur la base des éléments que les Parties ont produits
devant la Cour, il apparaît que certains des actes allégués par l’Ukraine
remplissent cette condition de plausibilité. Tel est le cas de l’interdiction
du Majlis et des restrictions invoquées par l’Ukraine s’agissant des droits
des Ukrainiens de souche en matière d’éducation.

                                        *
   84. La Cour en vient maintenant à la question du lien entre les droits
revendiqués et les mesures conservatoires demandées.
   85. Les mesures conservatoires que l’Ukraine a sollicitées aux points b)
à e) du paragraphe 24 de sa demande, puis à l’issue de ses plaidoiries,
visent à empêcher la Fédération de Russie de commettre des actes de
discrimination raciale contre des personnes, groupes ou institutions dans
la péninsule de Crimée (point b)) ; à prévenir les actes de répres-
sion politique ou culturelle dirigés contre le peuple tatar de Crimée, et
notamment à obtenir la suspension du décret portant interdiction du
Majlis (point c)) ; à prévenir les disparitions de Tatars de Crimée et à
obtenir qu’il soit enquêté sans délai sur celles qui ont déjà eu lieu
(point d)) ; à prévenir les actes de répression politique ou culturelle dirigés
contre les Ukrainiens de souche en Crimée, et notamment à obtenir la
levée des restrictions relatives à l’enseignement en langue ukrainienne
(point e)).
   86. Ainsi que la Cour l’a déjà rappelé, un lien doit exister entre les
mesures sollicitées et les droits dont il est prétendu qu’ils sont exposés à
un risque de préjudice irréparable. Dans la présente procédure, tel est le
cas des mesures destinées à sauvegarder les droits de l’Ukraine, au titre
des articles 2 et 5 de la CIEDR, relatifs à la capacité de la communauté
des Tatars de Crimée de conserver ses institutions représentatives et à la
nécessité que des cours en langue ukrainienne puissent être assurés dans
les établissements d’enseignement de Crimée.

35

136     application de la cirft et de la ciedr (ord. 19 IV 17)

         III. Le risque de préjudice irréparable et l’urgence

   87. Eu égard à la conclusion à laquelle la Cour est parvenue au para-
graphe 76 ci-dessus, la question du risque de préjudice irréparable et de
l’urgence ne se pose qu’en ce qui concerne les mesures conservatoires sol-
licitées en relation avec la CIEDR.
   88. La Cour tient de l’article 41 de son Statut le pouvoir d’indiquer des
mesures conservatoires lorsqu’un préjudice irréparable risque d’être causé
aux droits en litige dans une procédure judiciaire (voir, par exemple,
Immunités et procédures pénales (Guinée équatoriale c. France), mesures
conservatoires, ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II),
p. 1168, par. 82).
   89. Le pouvoir de la Cour d’indiquer des mesures conservatoires ne
sera toutefois exercé que s’il y a urgence, c’est-à-dire s’il existe un risque
réel et imminent qu’un préjudice irréparable soit causé aux droits en litige
avant que la Cour ne rende sa décision déﬁnitive (ibid., par. 83). La Cour
doit donc rechercher si pareil risque existe à ce stade de la procédure.
   90. La Cour n’a pas, aux ﬁns de sa décision sur la demande en indica-
tion de mesures conservatoires, à établir l’existence de violations de la
CIEDR, mais doit déterminer si les circonstances exigent l’indication de
mesures conservatoires à l’eﬀet de protéger des droits conférés par cet
instrument. Elle n’est pas habilitée, à ce stade, à conclure de façon déﬁni-
tive sur les faits. Sa décision sur la demande en indication de mesures
conservatoires laisse intact le droit de chacune des Parties de faire valoir
à cet égard ses moyens au fond.

                                     * *
   91. L’Ukraine soutient que, dans la péninsule de Crimée, la Fédération
de Russie poursuit une « politique d’annihilation culturelle » par la discri-
mination à l’égard des Tatars de Crimée et des Ukrainiens de souche. Elle
aﬃrme qu’un risque imminent de préjudice irréparable pèse sur les droits
qu’elle invoque, étant donné la persécution des dirigeants de la commu-
nauté tatare de Crimée et l’interdiction du Majlis (qu’elle présente comme
la principale institution politique et culturelle de la communauté en ques-
tion), ainsi que la privation des Tatars de Crimée et des Ukrainiens de
souche de droits en matière de culture et d’éducation. L’Ukraine se réfère
à la résolution 71/205 du 19 décembre 2016 dans laquelle l’Assemblée
générale s’est déclarée gravement préoccupée par l’interdiction du Majlis.
Elle se réfère en outre à divers rapports du HCNUDH qui, selon elle,
dénoncent vivement les tactiques d’intimidation utilisées par la Fédéra-
tion de Russie pour réduire au silence l’expression politique de la commu-
nauté tatare de Crimée. L’Ukraine cite également un rapport de la mission
de l’OSCE chargée de l’évaluation de la situation des droits de l’homme
en Crimée ainsi qu’un autre rapport du HCNUDH indiquant que le
déclin rapide de l’enseignement en langue ukrainienne en Crimée suscitait
de vives préoccupations.

36

137     application de la cirft et de la ciedr (ord. 19 IV 17)

   92. Selon l’Ukraine, si les mesures conservatoires qu’elle demande
d’urgence ne sont pas indiquées, lorsque la Cour en viendra à trancher la
présente aﬀaire, « les communautés ukrainienne et tatare de Crimée
auront perdu en grande partie, si ce n’est totalement, leur identité cultu-
relle propre ». L’Ukraine souligne que l’ensemble du préjudice qui leur
aura été causé dans l’intervalle sera irréparable. « Le nombre de non-
Russes ayant quitté la Crimée depuis l’occupation de la péninsule est
révélateur de la vulnérabilité des deux communautés », estime-t-elle.

                                      *
   93. La Fédération de Russie, de son côté, nie l’existence d’un risque de
préjudice irréparable pour les droits de la demanderesse au titre de la
CIEDR. A propos de la décision d’interdire le Majlis, elle déclare que,
dans son rapport sur la situation des droits de l’homme en Ukraine (pour
la période allant du 16 août au 15 novembre 2016), le Haut-Commissaire
des Nations Unies aux droits de l’homme, qui connaissait la teneur de la
résolution 71/205 de l’Assemblée générale en date du 19 décembre 2016,
celle-ci ayant été rédigée avant qu’il soumette son dernier rapport, n’a for-
mulé aucune critique contre la décision de la Cour suprême de Crimée
d’interdire cette institution, décision ensuite conﬁrmée par la Cour suprême
de Russie. La Fédération de Russie soutient que ces décisions de justice
ont été prises pour des raisons de sécurité et d’ordre public et qu’elles
étaient sans rapport aucun avec l’origine ethnique des membres du Majlis.
   94. La Fédération de Russie aﬃrme en outre que la situation ne revêt
pas un caractère d’urgence, contrairement à ce qu’aﬃrme l’Ukraine. Elle
relève que, tout au long des deux années et demie de consultations entre
les Parties, l’Ukraine n’a jamais fait état d’une quelconque urgence ou
d’un risque imminent de préjudice. Bien au contraire, l’Ukraine s’est
comportée comme si aucune urgence n’existait. En outre, la Fédération
de Russie fait valoir que le comité de la CIEDR, qui est selon elle l’organe
le plus compétent en ce domaine et qui a tous les éléments d’information
disponibles, n’a pas jugé nécessaire de déclencher la procédure d’urgence
à laquelle il peut recourir, alors qu’il aurait pu le faire à tout moment et
qu’il connaissait depuis longtemps la situation dans laquelle se trouvaient
les minorités en Crimée. Selon elle, ce fait « prive de toute crédibilité l’ac-
cusation de l’Ukraine selon laquelle les autorités russes seraient en train
de se livrer en Crimée à une campagne systématique d’annihilation cultu-
relle visant à supprimer les communautés tatare et ukrainienne ».
   95. Enﬁn, la Fédération de Russie prétend avoir pris en Crimée des
mesures concrètes pour aider la communauté des Tatars et celle des Ukrai-
niens de souche ainsi que pour promouvoir leur culture. Elle se réfère en
particulier à l’adoption, le 21 avril 2014, d’un décret présidentiel portant
réhabilitation de la communauté des Tatars de Crimée qui prévoyait un
certain nombre de mesures destinées à la redynamiser et à lui permettre de
s’épanouir, et accordait à ses membres des avantages sociaux particuliers.
La Fédération de Russie dit avoir conscience de la nécessité d’assurer un

37

138     application de la cirft et de la ciedr (ord. 19 IV 17)

enseignement dans la langue de cette communauté, nécessité qui est, selon
elle, satisfaite. Elle signale également que les Tatars de Crimée sont repré-
sentés au sein des instances politiques, législatives et judiciaires de la Répu-
blique de Crimée. Elle met en outre l’accent sur le fait que la nouvelle
Constitution de la Crimée, qui a été adoptée le 11 avril 2014, proclame à
la fois le tatar de Crimée et l’ukrainien langues oﬃcielles de la Crimée. La
Fédération de Russie ajoute que les droits des communautés tatare et
ukrainienne en matière d’éducation sont dûment protégés.

                                      * *
   96. La Cour note que certains droits en cause dans la présente procé-
dure, notamment les droits politiques, civils, économiques, sociaux et
culturels établis aux alinéas c), d) et e) de l’article 5 de la CIEDR, sont
de nature telle que le préjudice qui leur serait porté pourrait se révéler
irréparable. En l’état des éléments versés au dossier, la Cour est
d’avis que les Tatars de Crimée et les Ukrainiens de souche présents
dans la péninsule semblent se trouver encore dans une situation de
vulnérabilité.
   97. A cet égard, la Cour prend note du rapport du HCNUDH sur la
situation des droits de l’homme en Ukraine (pour la période allant du
16 mai au 15 août 2016), dans lequel il est noté que « l’interdiction imposée
a[u] M[a]jlis, assemblé[e] représentativ[e] de l’autogouvernement avec des
fonctions quasi exécutives, semble refuser aux Tatars de Crimée (autoch-
tones de Crimée) le droit de choisir leurs autorités représentatives », ainsi
que de son rapport sur la situation des droits de l’homme en Ukraine
(pour la période allant du 16 août au 15 novembre 2016), dans lequel le
HCNUDH indique qu’aucune des ONG tatares de Crimée actuellement
enregistrées en Crimée ne peut être considérée comme ayant le même degré
de représentativité et de légitimité que le Majlis, dont les membres sont
élus par le Kurultai, soit l’Assemblée des Tatars de Crimée. La Cour prend
aussi note du rapport de la mission de l’OSCE chargée de l’évaluation de
la situation des droits de l’homme en Crimée (rapport établi pour la
période allant du 6 au 18 juillet 2015), selon lequel « [l]’enseignement de
l’ukrainien et dans cette langue est en train de disparaître de Crimée, par
le biais de pressions sur les directions d’école, les enseignants, les parents
et les enfants, dans le but de cesser tout enseignement en langue ukrai-
nienne et de l’ukrainien ». Le HCNUDH a, pour sa part, fait observer que
« [l]e début de l’année scolaire 2016-2017 en Crimée et dans la ville de
Sébastopol … conﬁrm[ait] le déclin continu de l’ukrainien en tant que
langue d’enseignement » (rapport sur la situation des droits de l’homme en
Ukraine, du 16 août au 15 novembre 2016). Ces rapports attestent, prima
facie, l’existence de restrictions quant à la disponibilité de cours en langue
ukrainienne dans les établissements d’enseignement de Crimée.
   98. La Cour considère qu’il existe un risque imminent que les actes
mentionnés plus haut puissent causer un préjudice irréparable aux droits
invoqués par l’Ukraine.

38

139     application de la cirft et de la ciedr (ord. 19 IV 17)

                 IV. Conclusion et mesures à adopter

   99. La Cour conclut de l’ensemble des considérations qui précèdent
que les conditions auxquelles son Statut subordonne l’indication de
mesures conservatoires sont réunies dans le cas de la CIEDR. Il y a donc
lieu pour elle d’indiquer, dans l’attente de son arrêt déﬁnitif, certaines
mesures aﬁn de protéger les droits revendiqués par l’Ukraine, tels qu’ils
ont été énoncés ci-dessus.
   100. La Cour rappelle que, lorsqu’une demande en indication de
mesures conservatoires lui est présentée, elle a le pouvoir, en vertu de son
Statut, d’indiquer des mesures totalement ou partiellement diﬀérentes de
celles qui sont sollicitées. Le paragraphe 2 de l’article 75 du Règlement
mentionne expressément ce pouvoir de la Cour, que celle-ci a déjà exercé
en plusieurs occasions par le passé (voir, par exemple, Immunités et procé-
dures pénales (Guinée équatoriale c. France), mesures conservatoires,
ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1170, par. 94).
   101. En l’espèce, ayant examiné le libellé des mesures conservatoires
demandées par l’Ukraine ainsi que les circonstances de l’aﬀaire, la Cour
conclut que les mesures à indiquer n’ont pas à être identiques à celles qui
sont sollicitées.
   102. Rappelant à la Fédération de Russie qu’elle est tenue de s’acquit-
ter des obligations lui incombant au titre de la CIEDR, la Cour considère
que, s’agissant de la situation en Crimée, la Fédération de Russie doit
s’abstenir, dans l’attente de la décision ﬁnale en l’aﬀaire, de maintenir ou
d’imposer des limitations à la capacité de la communauté des Tatars de
Crimée de conserver ses instances représentatives, y compris le Majlis. En
outre, la Fédération de Russie doit faire en sorte de rendre disponible un
enseignement en langue ukrainienne.
   103. La Cour rappelle que l’Ukraine l’a priée d’indiquer des mesures
destinées à prévenir toute aggravation du diﬀérend l’opposant à la Fédé-
ration de Russie. Lorsqu’elle indique des mesures conservatoires à l’eﬀet
de sauvegarder des droits déterminés, la Cour dispose aussi du pouvoir
d’indiquer des mesures conservatoires en vue d’empêcher l’aggravation
ou l’extension du diﬀérend quand elle estime que les circonstances l’exi-
gent (voir Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire
du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c.
Thaïlande), mesures conservatoires, ordonnance du 18 juillet 2011,
C.I.J. Recueil 2011 (II), p. 551-552, par. 59). Dans la présente aﬀaire,
ayant examiné l’ensemble des circonstances, la Cour estime néces-
saire d’indiquer, en sus des mesures particulières décidées ci-dessus, une
mesure visant à prévenir toute aggravation du diﬀérend existant entre les
Parties.

                                      *
                                  *       *
  104. S’agissant de la situation en Ukraine orientale, la Cour rappelle
aux Parties que, dans sa résolution 2202 (2015), le Conseil de sécurité a

39

140     application de la cirft et de la ciedr (ord. 19 IV 17)

approuvé l’« ensemble de mesures en vue de l’application des accords de
Minsk », qui a été adopté et signé à Minsk le 12 février 2015 par des
représentants de l’OSCE, de l’Ukraine et de la Fédération de Russie,
ainsi que par des représentants de « certaines zones des régions de Donetsk
et de Louhansk », et approuvé par le président de la Fédération de Russie,
le président de l’Ukraine, le président de la République française et la
chancelière de la République fédérale d’Allemagne. La Cour attend des
Parties qu’elles s’emploient à mettre pleinement en œuvre, tant individuel-
lement que conjointement, cet « ensemble de mesures » aﬁn de parvenir à
un règlement paciﬁque du conﬂit dont l’est de l’Ukraine est le théâtre.

                                      *
                                  *       *

   105. La décision rendue en la présente procédure ne préjuge en rien la
question de la compétence de la Cour pour connaître du fond de l’aﬀaire,
ni aucune question relative à la recevabilité de la requête ou au fond
lui-même. Elle laisse intact le droit des Gouvernements de l’Ukraine et de
la Fédération de Russie de faire valoir leurs moyens en ces matières.


                                      *
                                  *       *

  106. Par ces motifs,
  La Cour,
  Indique à titre provisoire les mesures conservatoires suivantes :
   1) En ce qui concerne la situation en Crimée, la Fédération de Russie
doit, conformément aux obligations lui incombant au titre de la conven-
tion internationale sur l’élimination de toutes les formes de discrimination
raciale,
   a) Par treize voix contre trois,
   S’abstenir de maintenir ou d’imposer des limitations à la capacité de la
communauté des Tatars de Crimée de conserver ses instances représenta-
tives, y compris le Majlis ;
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Bennouna, Cançado Trindade, Greenwood, Mme Donoghue,
    M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, Crawford, juges ;
    M. Pocar, juge ad hoc ;
  contre : M. Tomka, Mme Xue, juges ; M. Skotnikov, juge ad hoc ;
  b) A l’unanimité,
  Faire en sorte de rendre disponible un enseignement en langue ukrai-
nienne ;
  2) A l’unanimité,

40

141     application de la cirft et de la ciedr (ord. 19 IV 17)

  Les deux Parties doivent s’abstenir de tout acte qui risquerait d’aggra-
ver ou d’étendre le diﬀérend dont la Cour est saisie ou d’en rendre la
solution plus diﬃcile.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix-neuf avril deux mille dix-sept, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de l’Ukraine et au
Gouvernement de la Fédération de Russie.

                                                       Le président,
                                              (Signé) Ronny Abraham.
                                                          Le greﬃer,
                                             (Signé) Philippe Couvreur.


   M. le juge Owada joint à l’ordonnance l’exposé de son opinion indivi-
duelle ; M. le juge Tomka joint une déclaration à l’ordonnance ; MM. les
juges Cançado Trindade et Bhandari joignent à l’ordonnance les expo-
sés de leur opinion individuelle ; M. le juge Crawford joint une déclara-
tion à l’ordonnance ; MM les juges ad hoc Pocar et Skotnikov joignent
à l’ordonnance les exposés de leur opinion individuelle.

                                                         (Paraphé) R.A.
                                                         (Paraphé) Ph.C.




41

